Exhibit 10.6

 

ALLIANT TECHSYSTEMS INC.

Nonqualified Deferred Compensation Plan

Master Plan Document

 

Alliant Techsystems Inc.

 

Nonqualified Deferred Compensation Plan

 

 

As Amended and Restated

 

Effective October 29, 2007

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1

 

Definitions

 

1

 

 

 

 

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

 

6

 

 

 

 

 

2.1

 

Selection

 

6

2.2

 

Enrollment and Eligibility Requirements; Commencement of Participation

 

6

2.3

 

Termination of a Participant’s Eligibility

 

7

 

 

 

 

 

ARTICLE 3

 

Deferral Commitments; Company Contribution Amounts; Company Restoration Matching
Amounts ;Vesting; Crediting; Taxes

 

7

 

 

 

 

 

3.1

 

Minimum Deferrals

 

7

3.2

 

Maximum Deferral

 

8

3.3

 

Election to Defer; Effect of Election Form

 

8

3.4

 

Withholding and Crediting of Annual Deferral Amounts

 

9

3.5

 

Company Contribution Amount

 

10

3.6

 

Company Restoration Matching Amount

 

10

3.7

 

Crediting of Amounts after Benefit Distribution

 

10

3.8

 

Vesting

 

10

3.9

 

Crediting and Debiting of Account Balances

 

10

3.10

 

FICA and Other Taxes

 

12

 

 

 

 

 

ARTICLE 4

 

Scheduled Distribution; Unforeseeable Financial Emergencies

 

13

 

 

 

 

 

4.1

 

Scheduled Distribution

 

13

4.2

 

Postponing Scheduled Distributions

 

13

4.3

 

Certain Benefits Take Precedence Over Scheduled Distributions

 

14

4.4

 

Withdrawal Payout; Suspensions for Unforeseeable Financial Emergencies

 

14

 

 

 

 

 

ARTICLE 5

 

Retirement Benefit

 

15

 

 

 

 

 

5.1

 

Retirement Benefit

 

15

5.2

 

Payment of Retirement Benefit

 

15

 

 

 

 

 

ARTICLE 6

 

Termination Benefit

 

16

 

 

 

 

 

6.1

 

Termination Benefit

 

16

6.2

 

Payment of Termination Benefit

 

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

 

Disability Benefit

 

16

 

 

 

 

 

7.1

 

Disability Benefit

 

16

7.2

 

Payment of Disability Benefit

 

16

 

 

 

 

 

ARTICLE 8

 

Death Benefit

 

16

 

 

 

 

 

8.1

 

Death Benefit

 

16

8.2

 

Payment of Death Benefit

 

16

 

 

 

 

 

ARTICLE 9

 

Form of Payment

 

17

 

 

 

 

 

9.1

 

Payment in Cash or Common Stock

 

17

9.2

 

Relation to Stock Incentive Plan

 

17

 

 

 

 

 

ARTICLE 10

 

Beneficiary Designation

 

17

 

 

 

 

 

10.1

 

Beneficiary

 

17

10.2

 

Beneficiary Designation; Change; Spousal Consent

 

17

10.3

 

Acknowledgement

 

17

10.4

 

No Beneficiary Designation

 

17

10.5

 

Doubt as to Beneficiary

 

17

10.6

 

Discharge of Obligations

 

18

 

 

 

 

 

ARTICLE 11

 

Leave of Absence

 

18

 

 

 

 

 

11.1

 

Paid Leave of Absence

 

18

 

 

 

 

 

ARTICLE 12

 

Termination of Plan, Amendment or Modification

 

18

 

 

 

 

 

12.1

 

Termination of Plan

 

18

12.2

 

Amendment

 

19

12.3

 

Effect of Payment

 

19

 

 

 

 

 

ARTICLE 13

 

Administration

 

19

 

 

 

 

 

13.1

 

Committee Duties

 

19

13.2

 

Agents

 

19

13.3

 

Binding Effect of Decisions

 

19

13.4

 

Indemnity

 

19

13.5

 

Employer Information

 

20

 

 

 

 

 

ARTICLE 14

 

Other Benefits and Agreements

 

20

 

 

 

 

 

14.1

 

Coordination with Other Benefits

 

20

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 15

 

Claims Procedures

 

20

 

 

 

 

 

15.1

 

Presentation of Claim

 

20

15.2

 

Notification of Decision

 

20

15.3

 

Review of a Denied Claim

 

21

15.4

 

Decision on Review

 

21

15.5

 

Legal Action

 

22

15.6

 

Determinations

 

22

 

 

 

 

 

ARTICLE 16

 

Trust

 

22

 

 

 

 

 

16.1

 

Establishment of the Trust

 

22

16.2

 

Interrelationship of the Plan and the Trust

 

22

16.3

 

Distributions From the Trust

 

22

 

 

 

 

 

ARTICLE 17

 

Miscellaneous

 

23

 

 

 

 

 

17.1

 

Status of Plan

 

23

17.2

 

Unsecured General Creditor

 

23

17.3

 

Employer’s Liability

 

23

17.4

 

Nonassignability

 

23

17.5

 

Not a Contract of Employment

 

23

17.6

 

Furnishing Information

 

23

17.7

 

Terms

 

24

17.8

 

Captions

 

24

17.9

 

Governing Law

 

24

17.10

 

Notice

 

24

17.11

 

Successors

 

24

17.12

 

Spouse’s Interest

 

24

17.13

 

Validity

 

24

17.14

 

Incompetent

 

24

17.15

 

Deduction Limitation on Benefit Payments

 

25

17.16

 

Insurance

 

25

 

 

 

 

 

APPENDIX A - PRIOR PLAN STATEMENT

 

A-1

 

iii

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

Amended and Restated Effective October 29, 2007

 

History and Purpose

 

Effective January 1, 2003, ALLIANT TECHSYSTEMS INC., a Delaware corporation
(hereinafter, the “Company”), established a nonqualified, unfunded deferred
compensation plan (the “Plan”) which is currently embodied in a document titled
“ALLIANT TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION PLAN (As amended
and Restated March 18, 2003)” as amended (the “Prior Plan Statement”). Deferred
compensation credited under the Plan which relates entirely to services
performed on or before December 31, 2004 shall continue to be governed by the
terms of the Prior Plan Statement, attached hereto as Appendix A. Deferred
compensation credited under the Plan which relates all or in part to services
performed on or after January 1, 2005 shall be governed by the terms of this
Plan restatement, the terms of which are intended to comply with the deferred
compensation provisions in the American Jobs Creation Act of 2004. Clarifying
amendments were made on September 6, 2007 to comply with the American Jobs
Creation Act of 2004. Additional clarifying changes were made on October 29,
2007.

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of the Company and its
subsidiaries. This Plan is nonqualified and unfunded for tax purposes and for
purposes of Title I of ERISA.

 

ARTICLE 1
Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1                                 “Account Balance” shall mean, with respect
to a Participant, an entry on the records of the Employer equal to the sum of
the Participant’s Annual Accounts. The Account Balance shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 

1.2                                 “Annual Account” shall mean, with respect to
a Participant, an entry on the records of the Employer equal to the following
amount: (i) the sum of the Participant’s Annual Deferral Amount, Company
Contribution Amount and Company Restoration Matching Amount for any one Plan
Year, plus (ii) amounts credited or debited to such amounts pursuant to this
Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Annual Account for such
Plan Year. The Annual Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 

1.3                                 “Annual Deferral Amount” shall mean that
portion of a Participant’s Base Salary, Performance Cash and Performance Shares
that a Participant defers in accordance with Article 3 for any one Plan Year,
without regard to whether such amounts are withheld and credited during such
Plan Year. In the event of a Participant’s Retirement, Disability, death or
Termination of Employment

 

1

--------------------------------------------------------------------------------


 

prior to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

 

1.4                                 “Annual Installment Method” shall be an
annual installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: (i) for the first annual
installment, the Participant’s vested portion of each Annual Account shall be
calculated as of the close of business on the Participant’s Benefit Distribution
Date, and (ii) for remaining annual installments, the vested portion of each
applicable Annual Account shall be calculated on each anniversary of the Benefit
Distribution Date (or if such calculation date is not a business day, the
preceding business day). Each annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects a 10-year Annual
Installment Method as the form of Retirement Benefit for an Annual Account, the
first payment shall be 1/10 of the vested balance of such Annual Account,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the vested balance of such Annual Account, calculated as
described in this definition.

 

1.5                                 “Annual Performance Share Amount” shall mean
the portion of the Participant’s Annual Deferral Amount, if any, representing
Performance Shares deferred in accordance with Article 3 of the Plan. Annual
Performance Share Amounts shall be credited to the Performance Share Accounts of
Participants, determined by the number of performance shares that would
otherwise be paid based upon the achievement of the performance goals and the
other requirements for the payment of performance shares, but for the election
to defer.

 

1.6                                 “Base Salary” shall mean the annual cash
compensation relating to services performed during any calendar year, excluding
distributions from nonqualified deferred compensation plans, bonuses,
commissions, overtime, fringe benefits, profit sharing contributions, stock
options, relocation expenses, incentive payments, non-monetary awards, and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee. In no event shall Base Salary include any
amounts payable to the Participant prior to the commencement of his or her
participation in this Plan.

 

1.7                                 “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 10, that are entitled to receive benefits under this Plan upon the death
of a Participant.

 

1.8                                 “Beneficiary Designation Form” shall mean
the form established from time to time by the Senior Vice President of Human
Resources that a Participant completes, signs and returns to the Company to
designate one or more Beneficiaries.

 

2

--------------------------------------------------------------------------------


 

1.9                                 “Benefit Distribution Date” shall mean the
date that triggers distribution of a Participant’s vested Account Balance. A
Participant’s Benefit Distribution Date shall be the earliest to occur of any
one of the following:

 

(a)                                  If the Participant Retires, his or her
Benefit Distribution Date shall be the last day of the six-month period
immediately following the date on which the Participant Retires; provided,
however, in the event the Participant changes his or her Retirement Benefit
election for one or more Annual Accounts in accordance with Section 5.2(a), his
or her Benefit Distribution Date for such Annual Account(s) shall be postponed
in accordance with such Section 5.2(a); or

 

(b)                                 If the Participant experiences a Termination
of Employment, his or her Benefit Distribution Date shall be the last day of the
six-month period immediately following the date on which the Participant
experiences a Termination of Employment; provided, however, in the event the
Participant elects to receive one or more Annual Accounts as of the first
anniversary of his or her Termination of Employment in accordance with Section
6.2, his or her Benefit Distribution Date shall be postponed in accordance with
such Section 6.2; or

 

(c)                                  The date on which the Company is provided
with proof that is satisfactory to the Senior Vice President of Human Resources
of the Participant’s death, if the Participant dies prior to the complete
distribution of his or her vested Account Balance; or

 

(d)                                 The date on which the PRC (or the Committee
in the case of a Section 16 Officer or as otherwise required by Section 15.4 of
this Plan) determines the Participant is Disabled.

 

1.10                           “Board” shall mean the board of directors of the
Company.

 

1.11                           “CEO” shall mean the Chief Executive Officer of
the Company.

 

1.12                           “Claimant” shall have the meaning set forth in
Section 15.1.

 

1.13                           “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

1.14                           “Committee” shall mean the Personnel and
Compensation Committee (also known as the “P&C”) of the Board of Directors of
the Company.

 

1.15                           “Company” shall mean ALLIANT TECHSYSTEMS INC., a
Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.

 

1.16                           “Company Contribution Account” shall mean (i) the
sum of the Participant’s Company Contribution Amounts, plus (ii) amounts
credited or debited to the Participant’s Company Contribution Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Contribution Account.

 

1.17                           “Company Contribution Amount” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.5.

 

1.18                           “Company Restoration Matching Account” shall mean
(i) the sum of all of a Participant’s Company Restoration Matching Amounts, plus
(ii) amounts credited or debited to the Participant’s Company Restoration
Matching Account in accordance with this Plan, less (iii) all

 

3

--------------------------------------------------------------------------------


 

distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Restoration Matching Account.

 

1.19                           “Company Restoration Matching Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.6.

 

1.20                           “Death Benefit” shall mean the benefit set forth
in Article 8.

 

1.21                           “Deduction Limitation” shall mean the limitation
on a benefit that may otherwise be distributable pursuant to the provisions of
this Plan, as set forth in Section 17.15.

 

1.22                           “Deferral Account” shall mean (i) the sum of all
of a Participant’s Annual Deferral Amounts, plus (ii) amounts credited or
debited to the Participant’s Deferral Account in accordance with this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to his or her Deferral Account.

 

1.23                           “Disability” or “Disabled” shall mean that a
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Participant’s Employer.

 

1.24                           “Disability Benefit” shall mean the benefit set
forth in Article 7.

 

1.25                           “Election Form” shall mean the form, which may be
in electronic format, established from time to time by the Committee that a
Participant completes, signs and returns to the Company to make an election
under the Plan.

 

1.26                           “Employee” shall mean a person who is an employee
of any Employer.

 

1.27                           “Employer(s)” shall mean the Company and/or any
of its subsidiaries (now in existence or hereafter formed or acquired) that have
employees who participate in the Plan.

 

1.28                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

1.29                           “401(k) Plan” shall mean a plan adopted by the
Employer that is qualified under Code Section 401(a) that contains a cash or
deferral arrangement described in Code Section 401(k), as amended from time to
time.

 

1.30                           “Participant” shall mean any Employee (i) who is
selected to participate in the Plan and (ii) who submits an executed Election
Form and Beneficiary Designation Form, which are accepted by the Company.

 

1.31                           “Performance Cash” shall mean any
performance-based cash compensation, in addition to Base Salary, earned by a
Participant under any Employer’s annual or long-term bonus and incentive plans
for services rendered during a performance period of at least 12 months, as
further specified on an Election Form approved by the Committee in its sole
discretion.

 

1.32                           “Performance Shares” shall mean any
performance-based stock compensation earned by a Participant under any Employer
performance award plan for services rendered during a

 

4

--------------------------------------------------------------------------------


 

performance period of at least 12 months, as further specified on an Election
Form approved by the Committee in its sole discretion.

 

1.33                           “Performance Share Account” shall mean the
portion of the Deferral Account equal to (i) the sum of all of a Participant’s
Annual Performance Share Amounts, plus (ii) the value of the number of
additional share units credited as a result of stock dividends or deemed
reinvestment of cash dividends, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Performance Share Account.

 

1.34                           “PIC” shall mean the ATK Pension Investment
Committee.

 

1.35                           “Plan” shall mean the ALLIANT TECHSYSTEMS INC.
Nonqualified Deferred Compensation Plan, which shall be evidenced by this
instrument, as it may be amended from time to time.

 

1.36                           “Plan Year” shall mean a period beginning on
January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.37                           “Prior Plan Statement” shall mean the document,
attached hereto as Appendix A and which is a part of the Plan, titled “ALLIANT
TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION PLAN (As amended and
Restated March 18, 2003)” as amended.

 

1.38                           “PRC” shall mean the ATK Pension and Retirement
Committee.

 

1.39                           “Retirement”, “Retire(s)” or “Retired” shall
mean, with respect to an Employee, separation from service with all Employers
and all entities treated as members of the same controlled group with any
Employer under Code Section 414(b) or (c), for any reason other than a leave of
absence, death or Disability on or after the attainment of age 55 with two Years
of Service. Controlled group membership shall be determined by substituting “at
least 50 percent” for “at least 80 percent” each place it appears in Code
Section 1563(a)(1), (2) and (3), and by substituting “at least 50 percent” for
“at least 80 percent” each place it appears in Treas. Reg. §1.414(c)-2.

 

1.40                           “Retirement Benefit” shall mean the benefit set
forth in Article 5.

 

1.41                           “Scheduled Distribution” shall mean the
distribution set forth in Section 4.1.

 

1.42                           “Section 16 Officer” shall mean an “officer” of
the Company as defined in the rules promulgated under Section 16 of the
Securities Exchange Act of 1934, as amended.

 

1.43                           “Senior Vice President of Human Resources” shall
mean the most senior officer of the Company in charge of the human resources
function at the time the action is taken with respect to the Plan.

 

1.44                           “Terminate the Plan” or “Termination of the Plan”
shall mean a determination by the Committee that (i) all Participants shall no
longer be eligible to participate in the Plan, (ii) all deferral elections for
such Participants shall terminate, and (iii) such Participants shall no longer
be eligible to receive Company contributions under this Plan.

 

1.45                           “Termination Benefit” shall mean the benefit set
forth in Article 6.

 

1.46                           “Termination of Employment” shall mean the
separation from service with all Employers and all entities treated as members
of the same controlled group with any Employer under Code Section 414(b) or (c),
voluntarily or involuntarily, for any reason other than Retirement, Disability,
death or an authorized leave of absence. Controlled group membership shall be
determined by substituting “at least 50 percent” for “at least 80 percent” each
place it appears in Code Section

 

5

--------------------------------------------------------------------------------


 

1563(a)(1), (2) and (3), and by substituting “at least 50 percent” for “at least
80 percent” each place it appears in Treas. Reg. §1.414(c)-2.

 

1.47                           “Trust” shall mean one or more trusts established
by the Company in accordance with Article 16.

 

1.48                           “Unforeseeable Financial Emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant that would result in severe financial hardship to the Participant
resulting from (i) a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, or a dependent of the Participant, (ii) a
loss of the Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Senior Vice President of Human Resources or, in the case of a Section 16
Officer, the Committee.

 

1.49                           “Years of Service” shall mean an Employee’s
period of service with ALLIANT TECHSYSTEMS INC. or a related Employer measured
in full years. A Participant shall receive credit for one full year of “Service”
for each Plan Year in which the Participant had at least 1,000 hours of service
for a participating Employer or related Employer.

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

 

2.1                                 Selection.  Participation in the Plan shall
be limited to a select group of management or highly compensated Employees, as
determined by the CEO in his or her sole discretion; provided, however, that all
Section 16 Officers shall be eligible to participate in the Plan (while employed
as a Section 16 Officer) and need not be selected by the CEO in order to be
eligible to participate in the Plan.

 

2.2                                 Enrollment and Eligibility Requirements;
Commencement of Participation.  As a condition to participation, each selected
Employee who is eligible to participate in the Plan effective as of the first
day of a Plan Year shall complete, execute and return to the Company an Election
Form and a Beneficiary Designation Form prior to the first day of such Plan
Year, or such other earlier deadline as may be established by the Senior Vice
President of Human Resources in his or her sole discretion. In addition, the
Committee may establish from time to time such other enrollment requirements as
it determines, in its sole discretion, are necessary.

 

(a)                                  A selected Employee who first becomes
eligible to participate in this Plan after the first day of a Plan Year must
complete these requirements within 30 days after he or she first becomes
eligible to participate in the Plan, or within such other earlier deadline as
may be established by the Senior Vice President of Human Resources, in his or
her sole discretion, in order to participate for that Plan Year. In such event,
such person’s participation in this Plan shall not commence earlier than 30 days
after he or she first becomes eligible to participate in the Plan or, in the
case of an Employee who is not a Section 16 Officer, on the date determined by
the Senior Vice President of Human Resources, and such person shall not be
permitted to defer under this Plan any portion of his or her Base Salary,
Performance Cash and/or Performance Shares that are paid with respect to
services performed prior to his or her participation commencement date, except

 

6

--------------------------------------------------------------------------------


 

to the extent permissible under Code Section 409A and related Treasury guidance
or Regulations.

 

(b)                                 Each selected Employee who is eligible to
participate in the Plan shall commence participation in the Plan only after the
Employee has met all enrollment requirements set forth in this Plan and required
by the Committee, including returning all required documents to the Company
within the specified time period. Notwithstanding the foregoing, the Company
shall process such Participant’s deferral election as soon as administratively
practicable after such deferral election is submitted to the Company.

 

(c)                                  If an Employee fails to meet all
requirements contained in this Section 2.2 within the period required, that
Employee shall not be eligible to participate in the Plan during such Plan Year.

 

2.3                                 Termination of a Participant’s
Eligibility.   The CEO (or in the case of a Section 16 Officer, the Committee)
shall have the right, in his or her sole discretion, to (i) prevent the
Participant from making future deferral elections, and/or (ii) take further
action that the CEO or the Committee deems appropriate. Notwithstanding the
foregoing, in the event of a Termination of the Plan in accordance with Section
1.43, the termination of the affected Participants’ eligibility for
participation in the Plan shall not be governed by this Section 2.3, but rather
shall be governed by Section 1.43 and Section 12.1. In the event that a
Participant is no longer eligible to defer compensation under this Plan, the
Participant’s Account Balance shall continue to be governed by the terms of this
Plan until such time as the Participant’s Account Balance is paid in accordance
with the terms of this Plan.

 

ARTICLE 3


Deferral Commitments; Company Contribution Amounts;

Company Restoration Matching Amounts; Vesting; Crediting; Taxes

 

3.1                                 Minimum Deferrals.

 

(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Performance Cash
and/or Performance Shares in the following minimum amounts for each deferral
elected:

 

Cash Compensation

 

Minimum Amount

Base Salary

 

1%

Performance Cash

 

1%

 

7

--------------------------------------------------------------------------------


 

Equity Compensation

 

Deferral Amount

Performance Shares

 

1%

 

If, prior to the beginning of a Plan Year, a Participant has made an election
for less than the stated minimum amounts, or if no election is made, the amount
deferred shall be zero. If, at any time after the beginning of a Plan Year, a
Participant has deferred less than the stated minimum amounts for that Plan
Year, any amount credited to the Participant’s Account Balance as the Annual
Deferral Amount for that Plan Year shall be distributed to the Participant
within 60 days after the last day of the Plan Year.

 

(b)                                 Short Plan Year. Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year the minimum Annual Deferral Amount shall be an amount equal to the
minimum set forth above, multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year and the denominator of
which is 12.

 

3.2                                 Maximum Deferral.

 

(a)                                  Annual Deferral Amount. For each Plan Year,
a Participant may elect to defer, as his or her Annual Deferral Amount, Base
Salary, Performance Cash and/or Performance Shares up to the following maximum
percentages for each deferral elected:

 

Deferral

 

Maximum Percentage

Base Salary

 

70%

Performance Cash

 

100%

Performance Shares

 

100%

 

(b)                                 Short Plan Year. Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the maximum Annual Deferral Amount shall be limited to the amount of
compensation not yet earned by the Participant as of the date the Participant
submits an Election Form to the Company for acceptance.

 

3.3                                 Election to Defer; Effect of Election Form.

 

(a)                                  First Plan Year. In connection with a
Participant’s commencement of participation in the Plan, the Participant shall
make an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Senior Vice President of Human Resources (or in the case of a Section 16
Officer, the Committee) deems necessary or desirable under the Plan. For these
elections to be valid, the Election Form must be completed and signed by the
Participant, timely delivered to the Company (in accordance with Section 2.2
above) and accepted by the Company.

 

(b)                                 Subsequent Plan Years. For each succeeding
Plan Year, an irrevocable deferral election for that Plan Year, and such other
elections as the Senior Vice President of Human Resources (or in the case of a
Section 16 Officer, the Committee) deems necessary or desirable under the Plan,
shall be made by timely delivering a new Election Form to the Company, in
accordance with the terms of the Plan, before the end of the Plan Year preceding
the Plan Year for which the election is made. If no such Election Form is

 

8

--------------------------------------------------------------------------------


 

timely delivered for a Plan Year, the Annual Deferral Amount shall be zero for
that Plan Year.

 

(c)                                  Performance-Based Compensation.
Notwithstanding the foregoing, an irrevocable deferral election pertaining to
Performance Cash or Performance Shares may be made by timely delivering an
Election Form to the Company, in accordance with the terms of the Plan, no later
than the earlier of (i) six months before the end of the performance period or
(ii) such earlier date as the Senior Vice President of Human Resources may
determine, in his or her sole discretion, for the Plan Year. For any Plan Year
the Committee may determine, in its sole discretion, that any such election
shall be limited to the portion of Performance Cash and/or Performance Shares
designated by the Committee. “Performance-based compensation” shall be
compensation based on services performed over a period of at least 12 months, in
accordance with Code Section 409A and related guidance.

 

(d)                                 Restricted Stock Amounts. Effective January
1, 2005, deferrals of restricted stock (which do not otherwise qualify as
Performance Shares) shall not be permitted under this Plan. Notwithstanding the
foregoing, a Participant’s election to defer restricted stock which was made on
or prior to December 31, 2004 under the terms of the Prior Plan Statement with
respect to restricted stock which vests on or after January 1, 2005 shall be
treated as an Annual Performance Share Amount under this Plan restatement. As of
the date on which such restricted stock amounts vest, such Participant’s
Performance Share Account shall be credited with the number of units equal to
the number of shares of ATK common stock that would have otherwise been
delivered to the Participant. Such units shall become payable in accordance with
the terms of this Plan statement (and not the Prior Plan Statement). Restricted
stock deferrals which vested and were credited to this Plan on or prior to
December 31, 2004 shall be governed exclusively under the terms of the Prior
Plan Statement.

 

3.4                                 Withholding and Crediting of Annual Deferral
Amounts.  For each Plan Year, the Base Salary portion of the Annual Deferral
Amount shall be withheld from each regularly scheduled Base Salary payroll in
equal amounts, as adjusted from time to time for increases and decreases in Base
Salary. The Performance Cash and/or Performance Shares portion of the Annual
Deferral Amount shall be withheld at the time the Performance Cash and/or
Performance Shares are or otherwise would be paid to the Participant, whether or
not this occurs during the Plan Year itself. Annual Deferral Amounts shall be
credited to a Participant’s Deferral Account as soon as reasonably practicable
following the time such amounts would otherwise have been paid to the
Participant.

 

9

--------------------------------------------------------------------------------


 

3.5                                 Company Contribution Amount.. For each Plan
Year, the CEO (or in the case of a Section 16 Officer, the Committee) may, in
his or her sole discretion, credit any amount to any Participant’s Annual
Account under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.5, if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the CEO (or the Committee as
applicable), in his or her sole discretion.

 

3.6                                 Company Restoration Matching Amount.  A
Participant’s Company Restoration Matching Amount for any Plan Year shall be the
amount necessary to make up for the lost share, if any, of matching
contributions (but not elective deferred contributions) under the 401(k) Plan
attributable to the Participant’s deferrals under this Plan that would have
otherwise been allocated to the account of the Participant under the 401(k) Plan
for such Plan Year. The amount so credited to a Participant under this Plan for
any Plan Year (i) may be smaller or larger than the amount credited to any other
Participant and (ii) may differ from the amount credited to such Participant in
the preceding Plan Year. The Participant’s Company Restoration Matching Amount,
if any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year as soon as administratively practicable after the amount can be
determined for the applicable Plan Year.

 

3.7                                 Crediting of Amounts after Benefit
Distribution.  Notwithstanding any provision in this Plan to the contrary, if
the complete distribution of a Participant’s vested Account Balance occurs prior
to the date on which any portion of (i) the Annual Deferral Amount that a
Participant has elected to defer in accordance with Section 3.3, (ii) the
Company Contribution Amount, or (iii) the Company Restoration Matching Amount,
would otherwise be credited to the Participant’s Account Balance, such amounts
shall not be credited to the Participant’s Account Balance, but shall be paid to
the Participant in a single lump sum as soon as administratively practicable
after the amount can be determined.

 

3.8                                 Vesting. A Participant shall at all times be
100% vested in his or her Account Balance; provided, however, that a Participant
shall be vested in any Company Contribution Amount credited to his or her
Company Contribution Account in accordance with the vesting schedule(s) set
forth in his or her employment agreement or any other agreement entered into
between the Participant and his or her Employer, or as declared by the CEO (or,
in the case of a Section 16 Officer, the Committee). A different vesting
schedule may apply to each Company Contribution Amount credited to the
Participant’s Company Contribution Account. If no vesting schedule is specified
in such agreements or declared by the CEO or Committee, as applicable, a Company
Contribution Amount shall be 100% vested.

 

3.9                                 Crediting and Debiting of Account Balances. 
In accordance with, and subject to, the rules and procedures that are
established from time to time by the PIC, amounts shall be credited or debited
to a Participant’s Account Balance in accordance with the following rules:

 

(a)                                  Measurement Funds. The Participant may
elect one or more of the measurement funds selected by the PIC, in its sole
discretion, which are based on certain mutual funds or other collective
investment vehicles (the “Measurement Funds”), for the purpose of

 

10

--------------------------------------------------------------------------------


 

crediting or debiting additional amounts to his or her Account Balance (other
than the Performance Share Account). As necessary, the PIC may, in its sole
discretion, discontinue, substitute or add a Measurement Fund. Each such action
will take effect as of the first day of the first calendar quarter that begins
at least 30 days after the day on which the PIC gives Participants advance
written notice of such change.

 

(b)                                 Election of Measurement Funds. A
Participant, in connection with his or her initial deferral election in
accordance with Section 3.3(a) above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.9(a) above) to be used to
determine the amounts to be credited or debited to his or her Account Balance
(other than the Performance Share Account). If a Participant does not elect any
of the Measurement Funds as described in the previous sentence, the
Participant’s Account Balance (other than the Performance Share Account) shall
automatically be allocated into the money market Measurement Fund, as determined
by the PIC from time to time, in its sole discretion. The Participant may (but
is not required to) elect, by submitting an Election Form to the Company that is
accepted by the Company, to add or delete one or more Measurement Fund(s) to be
used to determine the amounts to be credited or debited to his or her Account
Balance (other than the Performance Share Account), or to change the portion of
his or her Account Balance (other than the Performance Share Account) allocated
to each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day that is administratively practicable, and shall continue thereafter for each
subsequent day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence.

 

(c)                                  Proportionate Allocation. In making any
election described in Section 3.9(b) above, the Participant shall specify on the
Election Form, in increments of 1%, the percentage of his or her Account Balance
or Measurement Fund, as applicable, to be allocated/reallocated.

 

(d)                                 Annual Performance Share Amounts. Annual
Performance Shares Amounts shall be allocated to the ATK common stock Measuring
Fund as of the date on which such performance shares would otherwise have been
paid under the applicable Company stock incentive plan, and the Participant’s
Performance Share Account shall be credited with the number of units equal to
the number of shares of ATK common stock that would have otherwise been
delivered to the Participant.

 

(i)                                     Cash Dividends. An amount shall be
credited on any cash dividend payment date in that number of units equal to the
number of shares that could have been purchased on the dividend payment date,
based upon the closing price of ATK common stock as reported on the New York
Stock Exchange for such date, with the value of the cash dividends paid on
shares of stock equal to the number of units credited to the Performance Share
Account as of the record date for such dividend.

 

(ii)                                  Changes in ATK Common Stock. In the event
that the Committee shall determine that any dividend or other distribution
(whether in the form of cash, shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of the Company’s common stock or other

 

11

--------------------------------------------------------------------------------


 

securities of the Company, issuance of warrants or other rights to purchase
shares of the Company’s common stock or other securities of the Company or other
similar corporate transaction or event affects the Company’s common stock such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust the number, value and/or type of units that are
credited to the Participants’ Performance Share Account.

 

(iii)                               Voting. No Participant or Beneficiary shall
be entitled to any voting rights with respect to any units credited to the
Performance Share Account.

 

(e)                                  Crediting or Debiting Method. The
performance of each Measurement Fund (either positive or negative) will be
determined on a daily basis based on the manner in which such Participant’s
Account Balance has been hypothetically allocated among the Measurement Funds by
the Participant.

 

(f)                                    No Actual Investment. Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation of his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

3.10         FICA and Other Taxes.

 

(a)                                  Annual Deferral Amounts. For each Plan Year
in which an Annual Deferral Amount is being withheld from a Participant, the
Participant’s Employer(s) shall withhold, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Company may reduce the Annual Deferral
Amount in order to comply with this Section 3.10.

 

(b)                                 Company Restoration Matching Account and
Company Contribution Account. When a Participant’s Annual Account is credited
with a Company Restoration Matching Amount and/or Company Contribution Amount
(or, if such amount is subject to a vesting schedule, when such Participant is
vested in such amount), the Participant’s Employer(s) shall withhold, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Company Restoration Matching Amount and/or Company
Contribution Amount. If necessary, the Company may reduce the vested portion of
the Participant’s Company Restoration Matching Account or Company Contribution
Account, as applicable, in order to comply with this Section 3.10.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Distributions. The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

 

ARTICLE 4
 Scheduled Distribution; Unforeseeable Financial Emergencies

 

4.1                                 Scheduled Distribution.  In connection with
each election to defer an Annual Deferral Amount, a Participant may irrevocably
elect to receive a Scheduled Distribution, in the form of a lump sum payment,
from the Plan with respect to all or a portion of the Annual Account (excluding
Annual Performance Share Amounts and Company Contribution Amounts). The
Scheduled Distribution shall be a lump sum payment in an amount that is equal to
the portion of the Annual Account the Participant elected to have distributed as
a Scheduled Distribution, plus amounts credited or debited in the manner
provided in Section 3.9 above on that amount, calculated as of the close of
business on the date on which the Scheduled Distribution becomes payable (or on
the immediately preceding business day if such date is not a business day).
Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60-day period commencing
immediately after the first day of any Plan Year designated by the Participant.
The Plan Year designated by the Participant must be at least three Plan Years
after the end of the Plan Year to which the Participant’s deferral election
described in Section 3.3 relates. By way of example, if a Scheduled Distribution
is elected for Annual Accounts that are earned in the Plan Year commencing
January 1, 2005, the Scheduled Distribution would become payable during a 60-day
period commencing January 1, 2009.

 

4.2                                 Postponing Scheduled Distributions. A
Participant may elect to postpone a Scheduled Distribution described in Section
4.1 above, and have such amount paid out during a 60-day period commencing
immediately after an allowable alternative distribution date designated by the
Participant in accordance with this Section 4.2. In order to make this election,
the Participant must submit a new Scheduled Distribution Election Form to the
Company in accordance with the following criteria:

 

(a)                                  Such Scheduled Distribution Election Form
must be submitted to and accepted by the Company at least 12 months prior to the
Participant’s previously designated Scheduled Distribution Date;

 

(b)                                 The new Scheduled Distribution Date selected
by the Participant must be the first day of a Plan Year, and must be at least
five years after the previously designated Scheduled Distribution Date; and

 

(c)                                  The election of the new Scheduled
Distribution Date shall have no effect until at least 12 months after the date
on which the election is made;

 

Provided, however, a Participant may elect to postpone each Scheduled
Distribution no more than one time.

 

13

--------------------------------------------------------------------------------


 

4.3                                 Certain Benefits Take Precedence Over
Scheduled Distributions.  If a Benefit Distribution Date occurs that triggers a
benefit under Articles 5, 6, 7 or 8, any Annual Account that is subject to a
Scheduled Distribution election under Section 4.1 shall not be paid in
accordance with Section 4.1, but shall be paid in accordance with the other
applicable Article. Notwithstanding the foregoing, the Committee shall interpret
this Section 4.3 in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.

 

4.4                                 Withdrawal Payout; Suspensions for
Unforeseeable Financial Emergencies.

 

(a)                                  If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Senior Vice
President of Human Resources (or in the case of a Section 16 Officer, the
Committee) to receive a partial or full payout from the Plan. The Participant
shall only receive a payout from the Plan to the extent such payout is deemed
necessary by the Senior Vice President of Human Resources or the Committee, as
applicable, to satisfy the Participant’s Unforeseeable Financial Emergency, plus
amounts reasonably necessary to pay taxes reasonably anticipated as a result of
the distribution. If a Participant receives a payout due to an Unforeseeable
Financial Emergency, such Participant’s deferrals under this Plan shall cease.
The Participant may not again elect to defer compensation until the enrollment
period for the Plan Year that begins at least 12 months after such payout (or
such later enrollment period, if required by Code Section 409A and other
applicable tax law).

 

(b)                                 The payout shall not exceed the lesser of
(i) the Participant’s vested Account Balance, calculated as of the close of
business on the date on which the amount becomes payable, as determined by the
Senior Vice President of Human Resources or Committee, as applicable, or (ii)
the amount necessary to satisfy the Unforeseeable Financial Emergency, plus
amounts reasonably necessary to pay taxes reasonably anticipated as a result of
the distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Financial Emergency is
or may be relieved (A) through reimbursement or compensation by insurance or
otherwise, (B) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(C) by suspension of deferrals under this Plan, if the Senior Vice President of
Human Resources or the Committee, as applicable, determines that suspension is
required by Code Section 409A and other applicable tax law.

 

(c)                                  If the Senior Vice President of Human
Resources or the Committee, as applicable, approves a Participant’s petition for
payout, the Participant’s deferrals under this Plan shall be suspended as of the
date of such approval and the Participant shall receive a payout from the Plan
within 60 days of the date of such approval.

 

(d)                                 Notwithstanding the foregoing, the Senior
Vice President of Human Resources or the Committee, as applicable, shall
interpret all provisions relating to suspension and/or payout under this Section
4.4 in a manner that is consistent with Code Section 409A and other applicable
tax law, including but not limited to guidance issued after the effective date
of this Plan.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 5

Retirement Benefit

 

5.1                                 Retirement Benefit. A Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance, calculated as of the close of business on the Participant’s Benefit
Distribution Date.

 

5.2                                 Payment of Retirement Benefit.

 

(a)                                  In connection with a Participant’s election
to defer an Annual Deferral Amount, the Participant shall elect the form in
which his or her Annual Account for such Plan Year will be paid. The Participant
may elect to receive each Annual Account in the form of a lump sum or pursuant
to an Annual Installment Method of up to 15 years. The Participant may change
this election one time by submitting an Election Form to the Company in
accordance with the following criteria:

 

(i)                                     The election to modify the form of
payment for such Annual Account shall have no effect until at least 12 months
after the date on which the election is made;

 

(ii)                                  The first payment related to such Annual
Account shall be delayed at least five years from the originally scheduled
Benefit Distribution Date for such Annual Account, as described in Section
1.9(a);

 

(iii)                               Notwithstanding the foregoing, the Company,
the Committee and the Senior Vice President of Human Resources, as applicable,
shall interpret all provisions relating to changing the Annual Account election
under this Article 5 in a manner that is consistent with Code Section 409A and
other applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.

 

The Election Form most recently accepted by the Company shall govern the payout
of the Annual Account. If a Participant does not make any election with respect
to the payment of the Annual Account, then such Participant shall be deemed to
have elected to receive the Annual Account in a lump sum.

 

(b)                                 The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the Benefit
Distribution Date. Remaining installments, if any, shall continue in accordance
with the Participant’s election for each Annual Account and shall be paid no
later than 60 days after each anniversary of the Benefit Distribution Date.

 

(c)                                  Notwithstanding a Participant’s election to
receive payment of an Annual Account in installments, if the Participant’s
vested Account Balance, calculated as of the close of business on the
Participant’s Benefit Distribution Date (or on the immediately preceding
business day if such date is not a business day) is determined to have a value
of $25,000 or less, the Participant’s entire Account Balance shall be paid in a
single lump sum no later than 60 days after the Benefit Distribution Date.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 6
Termination Benefit

 

6.1                                 Termination Benefit.  A Participant who
experiences a Termination of Employment shall receive, as a Termination Benefit,
his or her vested Account Balance, calculated as of the close of business on the
Participant’s Benefit Distribution Date (or the first anniversary thereof, in
accordance with the Participant’s election below). If the calculation date is
not a business day, then such calculation shall be made on the immediately
preceding business day.

 

6.2                                 Payment of Termination Benefit.  In
connection with a Participant’s election to defer an Annual Deferral Amount, the
Participant shall elect to receive each Annual Account in a lump sum payment: 
(i) no later than 60 days after the last day of the six-month period immediately
following the date on which the Participant experiences a Termination of
Employment or (ii) no later than 60 days after the first anniversary of such
Termination of Employment. If a Participant does not make any election with
respect to the payment of the Annual Account, the Annual Account shall be paid
to the Participant no later than 60 days after the last day of the six-month
period immediately following the date on which the Participant experiences a
Termination of Employment.

 

ARTICLE 7
Disability Benefit

 

7.1                                 Disability Benefit.  Upon a Participant’s
Disability, the Participant shall receive a Disability Benefit, which shall be
equal to the Participant’s vested Account Balance, calculated as of the close of
business on the Participant’s Benefit Distribution Date (or on the immediately
preceding business day if such date is not a business day).

 

7.2                                 Payment of Disability Benefit.  The
Disability Benefit shall be paid to the Participant in a lump sum payment no
later than 60 days after the Participant’s Benefit Distribution Date.

 

ARTICLE 8
Death Benefit

 

8.1                                 Death Benefit.  The Participant’s
Beneficiary(ies) shall receive a Death Benefit upon the Participant’s death
which will be equal to the Participant’s vested Account Balance, calculated as
of the close of business on the Participant’s Benefit Distribution Date (or on
the immediately preceding business day if such date is not a business day).

 

8.2                                 Payment of Death Benefit.  The Death Benefit
shall be paid to the Participant’s Beneficiary(ies) in a lump sum payment no
later than 60 days after the Participant’s Benefit Distribution Date. In no
event, however, shall the Death Benefit be paid later than the later of (i) 90
days after the date of the Participant’s death or (ii) the last day of the
calendar year in which the Participant’s death occurs.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 9
Form of Payment

 

9.1                                 Payment in Cash or Common Stock.  Payment of
a Participant’s Annual Account shall be made in cash; provided, however, that
payment of the portion of the Participant’s Account Balance attributable to the
Participant’s Performance Share Account, if any, shall be made, net of
withholding taxes, exclusively in shares of the Company’s common stock.

 

9.2                                 Relation to Stock Incentive Plan.  Benefits
attributable to Performance Share Accounts which are paid in shares of the
Company’s common stock are subject to any applicable terms, conditions and
restrictions required by the applicable Company stock incentive plan.

 

ARTICLE 10
Beneficiary Designation

 

10.1                           Beneficiary.  Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant. The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

 

10.2                           Beneficiary Designation; Change; Spousal
Consent.  A Participant shall designate his or her Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the Company. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Company’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Senior Vice President of Human Resources may, in his or her sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Senior Vice President of Human Resources, executed by such Participant’s
spouse and returned to the Company. Upon the acceptance by the Company of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Company shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Company prior to
his or her death.

 

10.3                           Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Company.

 

10.4                           No Beneficiary Designation.   If a Participant
fails to designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3
above or, if all designated Beneficiaries predecease the Participant or die
prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, the benefits remaining under
the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.

 

10.5                           Doubt as to Beneficiary.   If the Senior Vice
President of Human Resources has any doubt as to the proper Beneficiary to
receive payments pursuant to this Plan, he or she shall have the right,
exercisable in his or her discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to his or her satisfaction.

 

17

--------------------------------------------------------------------------------


 

10.6                           Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
the Company, the Employer, the Committee and the Vice President of Human
Resources from all further obligations under this Plan with respect to the
Participant.

 

ARTICLE 11
Leave of Absence

 

11.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take a paid leave of absence from
the employment of the Employer, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6, 7 or 8 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3.

 

ARTICLE 12
Termination of Plan, Amendment or Modification

 

12.1                           Termination of Plan.  Although the Company
anticipates that it will continue the Plan for an indefinite period of time,
there is no guarantee that the Company will continue the Plan or will not
terminate the Plan at any time in the future. Accordingly, the Company reserves
the right to Terminate the Plan (as defined in Section 1.43). In the event of a
Termination of the Plan, the Measurement Funds available to Participants
following the Termination of the Plan shall be comparable in number and type to
those Measurement Funds available to Participants in the Plan Year preceding the
Plan Year in which the Termination of the Plan is effective. Following a
Termination of the Plan, Participant Account Balances shall remain in the Plan
until the Participant becomes eligible for the benefits provided in Articles 4,
5, 6, 7 or 8 in accordance with the provisions of those Articles. The
Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination; provided, however, the Company shall have
the right, in its sole discretion, and notwithstanding any elections made by the
Participant, to immediately pay all benefits in a lump sum following such
Termination of the Plan, if (i)(A) Termination is not proximate to a downturn in
the financial health of the Company, (B) the Company terminates all arrangements
required to be aggregated with the Plan pursuant to Code Section 409A, (C) lump
sum payments are made between 12 and 24 months following Termination of the
Plan, and (D) the Company does not establish a new plan that would have been
aggregated with the Plan for purposes of Code Section 409A within three years
following Termination of the Plan, or (ii) Termination is in connection with
dissolution or change in control of the Company, or such other circumstances
permitted by applicable guidance, and in accordance with such other
corresponding conditions required by Code Section 409A and regulations or other
guidance issued thereunder.

 

18

--------------------------------------------------------------------------------


 

12.2                           Amendment.

 

(a)                                  The Committee may, at any time, amend or
modify the Plan in whole or in part. Notwithstanding the foregoing, no amendment
shall be effective to decrease the value of a Participant’s vested Account
Balance in existence at the time the amendment is made. In no event shall the
Company, the Employer or the Committee be responsible for any decline in a
Participant’s Account Balance as a result of the selection, discontinuation,
addition, substitution, crediting or debiting of the Measurement Funds pursuant
to Section 3.9.

 

(b)                                 Notwithstanding any provision of the Plan to
the contrary, in the event that the Committee determines that any provision of
the Plan may cause amounts deferred under the Plan to become immediately taxable
to any Participant under Code Section 409A, and related guidance, the Committee
may (i) adopt such amendments to the Plan and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Committee determines necessary or appropriate to preserve the intended tax
treatment of the Plan benefits provided by the Plan and/or (ii) take such other
actions as the Committee determines necessary or appropriate to comply with the
requirements of Code Section 409A, and related guidance.

 

12.3                           Effect of Payment.  The full payment of the
Participant’s vested Account Balance under Articles 4, 5, 6, 7 or 8 of the Plan
shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under this Plan.

 

ARTICLE 13
Administration

 

13.1                           Committee Duties.  Except as otherwise provided
in this Plan, this Plan shall be administered by the Committee. The Committee
shall also have the discretion and authority to (i) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. When making a
determination or calculation, the Company, Committee and the Senior Vice
President of Human Resources, as applicable, shall be entitled to rely on
information furnished by a Participant.

 

13.2                           Agents.  In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

13.3                           Binding Effect of Decisions.  The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

13.4                           Indemnity.  All Employers shall indemnify and
hold harmless the members of the Committee, the PIC, the PRC, the CEO, the
Senior Vice President of Human Resources, any Employee to whom duties have been
or may be delegated under this Plan, and the Administrator against any

 

19

--------------------------------------------------------------------------------


 

and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of an
individual’s willful misconduct.

 

13.5                           Employer Information.  To enable the Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee and/or Administrator,
as the case may be, on all matters relating to the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

 

ARTICLE 14
Other Benefits and Agreements

 

14.1                           Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer. The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

ARTICLE 15
Claims Procedures

 

15.1                           Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the PRC (or in the case of a
Section 16 Officer, the Committee) a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

 

15.2                           Notification of Decision.  The PRC (or in the
case of a Section 16 Officer, the Committee) shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days (45 days in the case of a
determination of Disability) after receiving the claim. If the PRC or the
Committee, as applicable, determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90-day period (45-day period in the case of a determination of Disability, or
initial 30-day extension of such 45-day period). In no event shall such
extension exceed a period of 90 days from the end of the initial period (in the
case of a determination of Disability, an initial extension of 30 days, or an
additional subsequent extension of an additional 30 days). The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the PRC or the Committee expects to render the benefit
determination. The PRC or the Committee, as applicable, shall notify the
Claimant in writing:

 

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

20

--------------------------------------------------------------------------------


 

(b)                                 that the PRC or the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

 

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(iv)                              an explanation of the claim review procedure
set forth in Section 15.3 below; and

 

(v)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

15.3                           Review of a Denied Claim.  On or before 60 days
(180 days in the case of a determination of Disability) after receiving a notice
from the PRC (or in the case of a Section 16 Officer, the Committee) that a
claim has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the PRC or the Committee, as
applicable, a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

 

(a)                                  may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the PRC or the
Committee (as applicable), in its sole discretion, may grant.

 

15.4                           Decision on Review.  The PRC (or in the case of a
Section 16 Officer, the Committee) shall render its decision on review promptly,
and no later than 60 days (45 days in the case of a determination of Disability)
after the receipt of the Claimant’s written request for a review of the denial
of the claim. If the PRC or the Committee, as applicable, determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 60-day period (45-day period in the case of a
determination of Disability). In no event shall such extension exceed a period
of 60 days (45 days in the case of a determination of Disability) from the end
of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the PRC or
the Committee, as applicable, expects to render the benefit determination. In
rendering its decision, the PRC or the Committee, as applicable, shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. Notwithstanding
any provisions of this Section 15.4 to the contrary, all decisions on review of
a determination of Disability shall be made by the Committee (or the Board in
the case of a Section 16 Officer). The decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

(a)                                  specific reasons for the decision;

 

21

--------------------------------------------------------------------------------


 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

(c)                                  a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(d)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

 

15.5                           Legal Action.  A Claimant’s compliance with the
foregoing provisions of this Article 15 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan. Any legal action must be brought within two years
after the Claimant knew or should have known of the principal facts on which the
claim is based or, if earlier, 90 days after the procedure under this Article 15
is completed.

 

15.6                           Determinations.  Benefits under the Plan will be
paid only if the PRC (or in the case of a Section 16 Officer, the Committee)
decides in its discretion that the applicant is entitled to them. The PRC or the
Committee, as applicable, has discretionary authority to grant or deny benefits
under the Plan. The PRC shall have the sole discretion, authority and
responsibility to interpret and construe this Plan Statement and all relevant
documents and information, and to determine all factual and legal questions
under the Plan, in relation to a person’s (other than a Section 16 Officer)
claim for benefits. The Committee shall have the sole discretion, authority and
responsibility to interpret and construe this Plan Statement and all relevant
documents and information, and to determine all factual and legal questions
under the Plan, including but not limited to the entitlement of all persons to
benefits and the amounts of their benefits. The Committee’s discretionary
authority shall include all matters arising under the Plan.

 

ARTICLE 16
Trust

 

16.1                           Establishment of the Trust.  In order to provide
assets from which to fulfill the obligations of the Participants and their
beneficiaries under the Plan, the Company may establish a trust by a trust
agreement with a third party, the trustee, to which each Employer may, in its
discretion, contribute cash or other property to provide for the benefit
payments under the Plan, (the “Trust”).

 

16.2                           Interrelationship of the Plan and the Trust.  The
provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.

 

16.3                           Distributions From the Trust.  The Company’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Company’s obligations under this Plan.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 17
Miscellaneous

 

17.1                           Status of Plan.  The Plan is intended to be a
plan that is not qualified within the meaning of Code Section 401(a) and that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1). The Plan shall be administered and interpreted (i) to the extent
possible in a manner consistent with that intent and (ii) in accordance with
Code Section 409A and other applicable tax law, including but not limited to
Treasury Regulations promulgated pursuant to Code Section 409A.

 

17.2                           Unsecured General Creditor.  Participants and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of the Company.
For purposes of the payment of benefits under this Plan, any and all of the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

17.3                           Employer’s Liability.  The Company’s liability
for the payment of benefits shall be defined only by the Plan. The Company shall
have no obligation to a Participant under the Plan except as expressly provided
in the Plan.

 

17.4                           Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise (including without limitation any domestic
relations order, whether or not a “qualified domestic relations order” under
section 414(p) of the Code and section 206(d) of ERISA) before the Account
Balance is distributed to the Participant or Beneficiary.

 

17.5                           Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between the Company or any Employer and the Participant. Such
employment is hereby acknowledged to be an “at will” employment relationship
that can be terminated at any time for any reason, or no reason, with or without
cause, and with or without notice, unless expressly provided in a written
employment agreement. Nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of the Company or any Employer or to
interfere with the right of the Company or any Employer to discipline or
discharge the Participant at any time.

 

17.6                           Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Company by furnishing any and all
information requested by the Company and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments

 

23

--------------------------------------------------------------------------------


 

of benefits hereunder, including but not limited to taking such physical
examinations as the Company may deem necessary.

 

17.7                           Terms.  Whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

17.8                           Captions.  The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

17.9                           Governing Law.  Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of Minnesota without regard to its conflicts of laws principles.

 

17.10                     Notice.  Any notice or filing required or permitted to
be given to the Company under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

 

ALLIANT TECHSYSTEMS INC.

 

 

Attn:  ATK Executive Compensation
          Department

 

 

5050 Lincoln Drive, MN01-3020

 

 

Edina, MN 55436

 

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

17.11                     Successors.  The provisions of this Plan shall bind
and inure to the benefit of the Company and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

17.12                     Spouse’s Interest. The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

17.13                     Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

17.14                     Incompetent.  If the Senior Vice President of Human
Resources determines in its discretion that a benefit under this Plan is to be
paid to a minor, a person declared incompetent or to a person incapable of
handling the disposition of that person’s property, he or she may direct payment
of such benefit to the guardian, legal representative or person having the care
and custody of such minor, incompetent or incapable person. The Senior Vice
President of Human Resources may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account

 

24

--------------------------------------------------------------------------------


 

of the Participant and the Participant’s Beneficiary, as the case may be, and
shall be a complete discharge of any liability under the Plan for such payment
amount.

 

17.15                     Deduction Limitation on Benefit Payments.  The Company
may determine that as a result of the application of the limitation under Code
Section 162(m), a distribution payable to a Participant pursuant to this Plan
would not be deductible if such distribution were made at the time required by
the Plan. If the Company makes such a determination, then the distribution shall
not be paid to the Participant until such time as the distribution first becomes
deductible. The amount of the distribution shall continue to be adjusted in
accordance with Section 3.9 above until it is distributed to the Participant.
The amount of the distribution, plus amounts credited or debited thereon, shall
be paid to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Company, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Company during which the distribution is
made will not be limited by Section 162(m). Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law, including but not limited to
guidance issued after the effective date of this Plan.

 

17.16                     Insurance.  The Company, on its own behalf or on
behalf of the trustee of the Trust, and, in its sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose. The Company or the trustee of the Trust, as
the case may be, shall be the sole owner and beneficiary of any such insurance.
The Participant shall have no interest whatsoever in any such policy or
policies, and at the request of the Company shall submit to medical examinations
and supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

 

25

--------------------------------------------------------------------------------


APPENDIX A

 

ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

(As Amended and Restated March 18, 2003)

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN



TABLE OF CONTENTS

 

SECTION 1.

INTRODUCTION AND DEFINITIONS

 

 

 

 

 

1.1.

Statement of Plan

 

 

1.2.

Definitions

 

 

 

1.2.1.

Account

 

 

 

1.2.2.

Affiliate

 

 

 

1.2.3.

Annual Performance Shares Amount

 

 

 

1.2.4.

Annual Restricted Stock Amount

 

 

 

1.2.6.

ATK

 

 

 

1.2.7.

Beneficiary

 

 

 

1.2.8.

Board of Directors

 

 

 

1.2.9

Bonus Plan

 

 

 

1.2.10.

CEO

 

 

 

1.2.11.

Change of Control

 

 

 

1.2.12.

Code

 

 

 

1.2.13.

Committee

 

 

 

1.2.14.

CVA

 

 

 

1.2.16.

Employers

 

 

 

1.2.17.

ERISA

 

 

 

1.2.18.

Measuring Investments

 

 

 

1.2.19.

Participant

 

 

 

1.2.20.

Plan

 

 

 

1.2.21.

Plan Statement

 

 

 

1.2.22.

Plan Year

 

 

 

1.2.23.

Section 16 Officer

 

 

 

1.2.24.

Termination of Employment

 

 

 

1.2.25.

Valuation Date

 

 

 

 

 

 

SECTION 2.

PARTICIPATION

 

 

 

 

 

2.1.

Eligibility

 

 

 

2.1.1.

Eligibility to Participate

 

 

 

2.1.2.

Determination of Eligibility

 

 

2.2.

Participation

 

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3.

CREDITS TO ACCOUNTS

 

 

 

 

 

3.1.

Voluntary Deferrals from Salary

 

 

 

3.1.1.

Amount of Deferrals

 

 

 

3.1.2.

Crediting to Accounts

 

 

 

3.1.3.

Restriction on Measuring Investments

 

 

3.2.

Voluntary Deferrals from Bonuses

 

 

 

3.2.1.

Amount of Bonus Plan Deferrals

 

 

 

3.2.2.

Crediting Bonus Plan Deferrals to Accounts

 

 

 

3.2.3.

Amount of CVA Deferrals

 

 

 

3.2.4.

Crediting CVA Deferrals to Accounts

 

 

3.3.

Section 401(k) Plan Supplement

 

 

 

3.3.1.

Amount of Supplement

 

 

 

3.3.2.

Crediting to Accounts

 

 

3.4.

Employer Discretionary Supplements

 

 

3.5.

Deferral of Performance Shares

 

 

 

3.5.1.

Performance Share Account

 

 

 

3.5.2.

Performance Share Deferral Election

 

 

 

3.5.3.

Adjustment of Annual Performance Shares Amount

 

 

3.6.

Deferral of Restricted Stock

 

 

 

3.6.1.

Restricted Stock Account

 

 

 

3.6.2.

Restricted Stock Deferral Election

 

 

 

3.6.3.

Adjustment of Annual Restricted Stock Amount

 

 

3.7.

Transfer Amounts

 

 

 

3.7.1.

Transfer Accounts

 

 

 

3.7.2.

Distribution of Transfer Amounts

 

 

 

3.7.3.

Restrictions and Limitations

 

 

3.8.

Measuring Investments

 

 

 

3.8.1.

Restricted Bonus Measuring Investments

 

 

 

3.8.2.

Rules Regarding Measuring Investments

 

 

3.9.

Operational Rules for Deferrals

 

 

 

 

 

 

SECTION 4.

ADJUSTMENT OF ACCOUNTS

 

 

 

 

 

4.1.

Establishment of Accounts

 

 

4.2.

Accounting Rules

 

 

4.3.

Reallocation of Amounts

 

 

4.4.

ATK Common Stock Measuring Investment

 

 

4.5.

Hypothetical Account

 

 

 

 

 

SECTION 5.

VESTING OF ACCOUNTS

 

 

 

 

SECTION 6.

SPENDTHRIFT PROVISION

 

 

 

 

 

6.1.

Anti-alienation

 

 

6.2.

Designation of Beneficiary

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.

DISTRIBUTIONS

 

 

 

 

 

7.1.

Time of Distribution

 

 

 

7.1.1.

Application for Distribution

 

 

 

7.1.2.

Section 162(m) Determination

 

 

7.2.

Form of Distribution

 

 

7.3.

Election of Time and Form of Distribution

 

 

7.4.

Payment to Beneficiary

 

 

 

7.4.1.

Payment to Beneficiary for Death After Termination of Employment

 

 

 

7.4.2.

Payment to Beneficiary for Death Before Termination of Employment

 

 

7.5.

Designation of Beneficiaries

 

 

 

7.5.1.

Right to Designate

 

 

 

7.5.2.

Spousal Consent

 

 

 

7.5.3.

Failure of Designation

 

 

 

7.5.4.

Disclaimers by Beneficiaries

 

 

 

7.5.5.

Definitions

 

 

 

7.5.6.

Special Rules

 

 

7.6.

Death Prior to Full Distribution

 

 

7.7.

Facility of Payment

 

 

7.8.

In-Service Distributions

 

 

 

7.8.1.

Pre-Selected In-Service Distributions

 

 

 

7.8.2.

On Demand In-Service Distributions

 

 

 

7.8.3.

In-Service Distribution for Financial Hardship

 

 

7.9.

Effect of Disability

 

 

7.10.

Distributions in Cash

 

 

 

 

 

 

SECTION 8.

FUNDING OF PLAN

 

 

 

 

 

8.1.

Unfunded and Unsecured Plan

 

 

8.2.

Corporate Obligation

 

 

8.3.

The Trust

 

 

 

 

 

SECTION 9.

AMENDMENT AND TERMINATION

 

 

 

 

 

9.1.

Amendment and Termination

 

 

9.2.

No Oral Amendments

 

 

9.3.

Plan Binding on Successors

 

 

 

 

 

SECTION 10.

DETERMINATIONS, RULES AND REGULATIONS

 

 

 

 

 

10.1.

Determinations

 

 

10.2.

Rules and Regulations

 

 

10.3.

Method of Executing Instruments

 

 

10.4.

Claims Procedure

 

 

 

10.4.1.

Original Claim

 

 

 

10.4.2.

Review of Denied Claim

 

 

 

10.4.3.

General Rules

 

 

 

10.4.4.

Disability Claims

 

 

10.5.

Limitations and Exhaustion

 

 

 

10.5.1.

Limitations

 

 

 

10.5.2.

Exhaustion Required

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 11.

PLAN ADMINISTRATION

 

 

 

 

 

11.1.

Officers

 

 

11.2.

Chief Executive Officer

 

 

11.3.

Board of Directors

 

 

11.4.

Committee

 

 

11.5.

Delegation

 

 

11.6.

Conflict of Interest

 

 

11.7.

Administrator

 

 

11.8.

Service of Process

 

 

11.9.

Expenses

 

 

11.10.

Tax Withholding

 

 

11.11.

Certifications

 

 

11.12.

Errors in Computations

 

 

 

 

 

SECTION 12.

CONSTRUCTION

 

 

 

 

 

12.1.

Applicable Laws

 

 

 

12.1.1.

ERISA Status

 

 

 

12.1.2.

IRC Status

 

 

 

12.1.3.

References to Laws

 

 

12.2.

Effect on Other Plans

 

 

12.3.

Disqualification

 

 

12.4.

Rules of Document Construction

 

 

12.5.

Choice of Law

 

 

12.6.

No Employment Contract

 

 

iv

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

SECTION 1

INTRODUCTION AND DEFINITIONS

 

1.1.    Statement of Plan.    Effective January 1, 2003, ALLIANT
TECHSYSTEMS INC., a Delaware corporation (hereinafter sometimes referred to as
“ATK”) and certain affiliated business entities (together with ATK hereinafter
sometimes collectively referred to as “Employer(s)”) implemented a nonqualified,
unfunded, deferred compensation plan for the benefit of a select group of
management and highly compensated employees of the Employers, which deferred
compensation plan is hereby amended and restated effective as of March 18, 2003.

 

1.2.    Definitions.    When the following terms are used herein with initial
capital letters, they shall have the following meanings:

 

1.2.1.    Account—the separate bookkeeping account representing the separate
unfunded and unsecured general obligation of the Employers established with
respect to each person who is a Participant in this Plan in accordance with
Section 2 and to which is credited the dollar amounts or units of ATK common
stock specified in Section 3 and Section 4 and from which are subtracted
payments or distributions made pursuant to Section 7.

 

1.2.2.    Affiliate—a business entity which is affiliated in ownership with ATK
or an Employer and is recognized as an Affiliate by the Committee for purposes
of this Plan.

 

1.2.3.    Annual Performance Shares Amount—shall mean, with respect to an
eligible Participant for each Plan Year, the amount of performance shares
deferred in accordance with Section 3.5 of this Plan, determined by the number
of performance shares that would otherwise vest based upon the satisfaction of
the objectives and requirements for the performance shares, but for the election
to defer. In the event of a Participant’s disability (if deferrals cease in
accordance with the terms of the Plan), death or a Termination of Employment
prior to the end of a Plan Year, the Annual Performance Shares Amount for that
Plan Year shall be the actual amount credited to the Account (or a sub-account)
of the Participant prior to such event.

 

1.2.4.    Annual Restricted Stock Amount—shall mean, with respect to a
Participant for each Plan Year, the amount of restricted stock deferred in
accordance with Section 3.6 of this Plan, determined by the number of shares of
restricted stock that would otherwise vest, but for the election to defer. In
the event of a Participant’s disability (if deferrals cease in accordance with
the terms of the Plan), death or a Termination of Employment prior to the end of
a Plan Year, the Annual Restricted Stock Amount for that Plan Year shall be the
actual amount credited to the Account (or a sub-account) of the Participant
prior to such event.

 

1.2.5.    ATK—ALLIANT TECHSYSTEMS INC., a Delaware corporation, or any successor
thereto.

 

1.2.6.    Beneficiary—a person designated by a Participant (or automatically by
operation of the Plan Statement) to receive all or a part of the Participant’s
Account in the event of the Participant’s death prior to full distribution
thereof. A person so designated shall not be considered a Beneficiary until the
death of the Participant.

 

1.2.7.    Board of Directors—the Board of Directors of ATK or its successor.
“Board of Directors” shall also mean and refer to any properly authorized
committee of the Board of Directors.

 

1

--------------------------------------------------------------------------------


 

1.2.8.    Bonus Plan—an annual cash bonus program maintained by the Employers,
including, without limitation, the Management Compensation Plan, the Executive
Incentive Plan and the Management Incentive Plan, and any comparable or
successor plan.

 

1.2.9.    CEO—the Chief Executive Officer of ATK or his or her delegee for Plan
purposes.

 

1.2.10.    Change of Control—shall mean the occurrence of any of the following:

 

(a)   The acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934
(excluding for this purpose, any employee benefit plan of ATK or any of its
“subsidiaries” which acquires beneficial ownership of voting securities of ATK),
of beneficial ownership (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) of fifty percent (50%) or more of either the then
outstanding shares of stock or the combined voting power of then outstanding
voting securities of ATK, in one transaction or a series of transactions; or

 

(b)   Individuals who, as of January 1, 2003, constituted the Board of Directors
(the “Continuing Directors”) cease for any reason to constitute at least a
majority of the Board of Directors without the affirmative consent and approval
of the Continuing Directors, provided that any person becoming a director of ATK
subsequent to January 1, 2003, whose election, or nomination for election by the
stockholders of ATK, was approved by a vote of at least a majority of the
Continuing Directors (other than an election or nomination of an individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors of ATK or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person, entity or “group,” within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, other than the Board of
Directors) shall be, for purposes of the Plan, considered as though such person
were a Continuing Director; or

 

(c)   (i) the occurrence of a merger, consolidation or reorganization of ATK in
which, as a consequence of the transaction, no affirmative consent and approval
of the Continuing Directors is obtained, and either the Continuing Directors do
not constitute a majority of the directors of the continuing or surviving
corporation or any person, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
controls fifty percent (50%) or more of the combined voting power of the
continuing or surviving corporation; (ii) the occurrence of any sale, lease or
other transfer, in one transaction or a series of transactions, of all or
substantially all of the assets of ATK (at least 80%); or (iii) the adoption by
ATK of a plan for its liquidation or dissolution.

 

(d)   For purposes of this definition of “Change of Control,” the term
“subsidiary” shall mean any corporation, the majority of the outstanding voting
stock of which is owned, directly or indirectly, by ATK.

 

1.2.11.    Code—the Internal Revenue Code of 1986, as amended.

 

1.2.12.    Committee—the Personnel and Compensation Committee (also known as the
“P&C”) of the Board of Directors consisting solely of two or more Non-Employee
Directors, appointed by and serving at the pleasure of the Board of Directors
(as defined in Rule 16b-3 promulgated under Section 16 of the Securities and
Exchange Act of 1934).

 

1.2.13.    CVA—the Cash Value Added Incentive Program of the Employers and any
comparable successor plan.

 

1.2.14.    Employers—ATK, and its successors, and any business entity affiliated
with ATK (and its successors) that employs persons who are designated for
participation in this Plan.

 

2

--------------------------------------------------------------------------------


 

1.2.15.    ERISA—the Employee Retirement Income Security Act of 1974, as
amended.

 

1.2.16.    Measuring Investments—the hypothetical investments in various
investment funds designated by the Committee and in ATK common stock for the
purpose of measuring the value of the benefit that may be payable under the
Plan.

 

1.2.17.    Participant—an employee of an Employer who is designated as or
determined to be eligible to participate in this Plan in accordance with the
provisions of Section 2 and who has elected to defer compensation under
Section 3. An employee who has become a Participant shall be considered to
continue as a Participant in this Plan until the date of the Participant’s death
or, if earlier, the date when the Participant no longer has any Account under
this Plan (that is, the Participant has received a distribution of all of the
amounts credited to the Account of the Participant).

 

1.2.18.    Plan—the nonqualified, unfunded, deferred compensation program
maintained by the Employers for the benefit of Participants eligible to
participate therein, as set forth in the Plan Statement. (As used herein, “Plan”
does not refer to the document pursuant to which this Plan is maintained, that
document is referred to herein as the “Plan Statement”.) The Plan shall be
referred to as the “Alliant Techsystems Inc. Nonqualified Deferred Compensation
Plan.”

 

1.2.19.    Plan Statement—this document entitled “Alliant Techsystems Inc.
Nonqualified Deferred Compensation Plan” as adopted by the Board of Directors
effective as of January 1, 2003, as the same may be amended from time to time
thereafter.

 

1.2.20.    Plan Year—the twelve (12) consecutive month period that begins on
January 1 and ends on December 31 of each year.

 

1.2.21.    Section 16 Officer—an officer of an Employer who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934, as amended.

 

1.2.22.    Termination of Employment—a complete severance of an employment
relationship of an employee with the Employers and all Affiliates, for any
reason other than the employee’s death. A transfer from employment with an
Employer to employment with an Affiliate of an Employer shall not constitute a
Termination of Employment. If an Employer who is an Affiliate ceases to be an
Affiliate because of a sale of substantially all the stock or assets of the
Employer, then Participants who are employed by that Employer and who cease to
be employed by ATK or an Employer on account of the sale of substantially all
the stock or assets of the Employer shall be deemed to have thereby had a
Termination of Employment for the purpose of commencing distributions from this
Plan.

 

1.2.23.    Valuation Date—the last business day of each calendar month, and any
other date designated by the Committee or in the Plan.

 

SECTION 2

PARTICIPATION

 

2.1.    Eligibility.

 

2.1.1.    Eligibility to Participate.    Eligibility to participate in the Plan
shall be limited to only the following classifications of employees: (i) any
employee of an Employer who is eligible to participate in a Bonus Plan and who
is selected for participation in this Plan by the CEO (or any person authorized
to act on behalf of the CEO by the Committee) and, with respect to any
Section 16 Officer, is selected for participation in this Plan by the Committee;
and (ii) any employee who is an active participant in the Alliant
Techsystems Inc. Management Deferred Compensation Plan who elects, effective as
of January 1, 2003, to cease participation in that plan, resulting in the
termination of salary and bonus deferral elections made in accordance with that

 

3

--------------------------------------------------------------------------------


 

plan by the participant and the cessation of amounts credited to any account of
the participant under that plan, and to participate in this Plan. Subject to
Section 2.2 of the Plan, such an eligible employee shall be eligible to become a
Participant as of the day designated by the CEO or, with respect to Section 16
Officers, the Committee (or, if the CEO or the Committee does not designate a
day of initial participation, as of the first day of the next following Plan
Year). The CEO shall not select any employee for participation unless the CEO
determines that such employee is a member of a select group of management or
highly compensated employees (as that phrase has been interpreted under ERISA).
The Committee may at any time determine that a Participant is no longer eligible
to make voluntary deferrals from salary under Section 3.1, or Bonus Plan cash
payments or CVA amounts under Section 3.2, or to defer any performance shares
under Section 3.5, or restricted stock under Section 3.6. The Committee also may
determine that a Participant is not eligible for the credits for the
Section 401(k) Plan Supplement under Section 3.3 for any Plan Year at any time
before such credits have actually been made.

 

2.1.2.    Determination of Eligibility.    The determinations made by the CEO
and the Committee pursuant to Section 2.1.1 with respect to eligibility to
participate in the Plan shall be conclusive and binding on all parties.
Furthermore, the CEO or, with respect to Section 16 Officers, the Committee may
in its discretion determine that a Participant who performs or who has performed
services to or with respect to an Employer is no longer eligible to develop
benefits under the Plan. In such event, any benefits payable to the Participant
under the Plan will be determined as of the date such Participant ceased such
eligibility and will be distributable in accordance with Section 7 of the Plan.

 

2.2.    Participation.    An employee determined to be eligible to participate
in the Plan under Section 2.1 shall become a Participant as of the date
determined under Section 2.1 provided, however, that such employee files with
the Committee a completed deferral election form in accordance with the
requirements of Section 3 of the Plan electing to participate in the Plan.
Subject to the provisions of the Plan, once an employee becomes a Participant in
the Plan, the employee shall remain a Participant until his or her death or, if
earlier, the date on which occurs a distributable event under Section 7 of the
Plan and the benefits which may be payable to the employee under the Plan have
been distributed to or on behalf of the employee.

 

SECTION 3

CREDITS TO ACCOUNTS

 

3.1.    Voluntary Deferrals from Salary.

 

3.1.1.    Amount of Deferrals.    For each Plan Year, on forms furnished and
approved by and subsequently filed with the Committee, an eligible Participant
may elect to defer up to seventy percent (70%), expressed in whole percent
increments, of such Participant’s base salary that would otherwise have been
payable to the Participant during the following Plan Year. The Committee may
establish prospectively other limits or other pay eligible for deferral. To be
effective for a Plan Year, the election form must be received by the Committee
before the first day of such Plan Year. For a newly eligible Participant,
however, if the form is received by the Committee within 30 days after the first
day of such eligibility, deferral shall be effective as of the first day of the
month following such receipt. Notwithstanding the foregoing, for the year in
which the Plan is first implemented, the Plan Year beginning January 1, 2003,
and ending December 31, 2003, an eligible Participant may elect to defer up to
seventy percent (70%), expressed in whole percent increments, of such
Participant’s base salary for services to be performed for that period by
completing the form and submitting the form to the Committee on or before
December 31, 2002.

 

3.1.2.    Crediting to Accounts.    The Committee shall cause to be credited to
the Account of each Participant the amount, if any, of such Participant’s
voluntary deferrals of salary or other pay

 

4

--------------------------------------------------------------------------------


 

under Section 3.1.1. Such amount shall be credited to the Account as of a date
on which such salary or other pay would otherwise have been payable to the
Participant.

 

3.1.3.    Restriction on Measuring Investments.    If a Participant elects to
defer any base salary pursuant to this Section 3.1, then, notwithstanding any
provision in this Plan to the contrary, the Participant shall be permitted to
allocate amounts credited to Participant’s Account (or any sub-account) to the
Measuring Investments made available under the Plan for purposes of measuring
the value of the Participant’s Account (or any sub-accounts), provided, however,
that the Participant shall not be permitted to allocate amounts attributable to
base salary to the ATK common stock Measuring Investment, except upon a
subsequent reallocation of the amounts attributable to base salary held in the
Account in compliance with the terms and conditions set forth in Sections 4.3
and 4.4 of this Plan.

 

3.2.    Voluntary Deferrals from Bonus Plan.

 

3.2.1.    Amount of Bonus Plan Deferrals.    Each Plan Year, on forms approved
and furnished by, and subsequently filed with the Committee, an eligible
Participant may elect to defer (a) up to one hundred percent (100%) of such
Participant’s Bonus Plan cash payment up to and including the target Bonus Plan
cash payment expressed in whole percent increments up to one hundred percent
(100%), and (b) up to one hundred percent (100%) of such Participant’s Bonus
Plan cash payment above such target expressed in whole percent increments up to
one hundred percent (100%). The Committee may establish prospectively other
limits or other bonuses eligible for deferral. An election by the Participant to
defer any such Bonus Plan cash payments that would otherwise be payable under
the Bonus Plan must be made, and the form on which the election is made must be
received by the Committee, before the first day of October of the Plan Year in
which occurs the first day of the fiscal year of the Employer for which such
Bonus Plan cash payments are determined. Such a deferral election is irrevocable
and must be made in the form and manner prescribed by the Committee and will be
given effect even if the Participant incurs a Termination of Employment prior to
the date such Bonus Plan cash payment would otherwise be payable, but for the
election to defer such payment, provided that the Account or a sub-account
established on behalf of the Participant under the Plan exists to which such
deferred amount may be credited. Notwithstanding the foregoing, for the year in
which the Plan is first implemented, the Plan Year beginning January 1, 2003,
and ending December 31, 2003, and, with respect to certain eligible employees
who elect to participate in this Plan and cease participation in the Alliant
Techsystems Inc. Management Deferred Compensation Plan, in recognition of the
termination of rights under the Alliant Techsystems Inc. Management Deferred
Compensation Plan with respect to such Participants, an eligible Participant may
elect to defer such Bonus Plan cash payments as permitted under this
Section 3.2.1 for services performed for the fiscal year of an Employer that
ends as of March 31, 2003, for which such Bonus Plan cash payments are
determinable and payable, provided that: (a) such election is made by
December 11, 2002, (b) such Bonus Plan cash payments have not yet become due and
fully ascertainable, and (c) such Bonus Plan cash payments would not otherwise
be payable until May 2003. Notwithstanding the foregoing, the amount of any
deferral may not exceed the gross amount of the Bonus Plan cash payment payable
to the Participant reduced by any tax required to be withheld from such amount
under sections 3101(a) and (b), 3121 and 3306 of the Code or any state or local
statute.

 

5

--------------------------------------------------------------------------------


 

3.2.2.    Crediting Bonus Plan Deferrals to Accounts.    The Committee shall
cause to be credited to the Account of each Participant the amount, if any, of
such Participant’s voluntary deferrals of a bonus amount otherwise payable as a
Bonus Plan cash payment but for the election to defer under Section 3.2.1. The
value to be credited to the Account shall be determined as of the date that the
Committee determines and approves the Bonus Plan amount payable, based on the
closing values of the applicable Measuring Investments on that date, provided,
however, that such value shall not be credited to Participant’s Account until
the date the Bonus Plan amount would otherwise have been payable to the
Participant. The Participant shall, pursuant to Section 4, be permitted to
request to allocate or reallocate the amount deferred under Section 3.2.1 and
credited to his or her Account under this Section 3.2.2 among one or more
Measuring Investments, including the ATK common stock Measuring Investment and
the “restricted bonus sub-account” Measuring Investment pursuant to and in
accordance with Sections 3.8 and 4.4 of this Plan.

 

3.2.3.    Amount of CVA Deferrals.    Each Plan Year, on forms approved and
furnished by and subsequently filed with the Committee, an eligible Participant
may elect to defer up to one hundred percent (100%), expressed in whole percent
increments, of such amount that may be payable to the Participant under the CVA
pursuant to the terms and conditions of the CVA. The amount that would otherwise
be payable to the Participant under the CVA for any year, but for the election
to defer under this Plan, shall be determined in accordance with the terms and
conditions of the CVA for that year. The Committee may establish prospectively
other limits or other CVA amounts eligible for deferral. An election by the
Participant to defer any such CVA amount that would otherwise be payable under
the CVA must be made, and the form on which the election is made must be
received by the Committee, before the first day of October of such Plan Year in
which occurs the first day of the fiscal year of the Employer for which such CVA
amount is determined. Such a deferral election is irrevocable and must be made
in the form and manner prescribed by the Committee and will be given effect even
if the Participant incurs a Termination of Employment prior to the date such CVA
amount would otherwise be payable, but for the election to defer such amount,
provided that the Account or a sub-account established on behalf of the
Participant under the Plan exists to which such deferred amount may be credited.
Notwithstanding the foregoing, the amount of any deferral may not exceed the
gross amount of the CVA payment payable to the Participant reduced by any tax
required to be withheld from such amount under sections 3101(a) and (b), 3121
and 3306 of the Code or any state or local statute.

 

3.2.4.    Crediting CVA Deferrals to Accounts.    The Committee shall cause to
be credited to the Account of each Participant the amount, if any, of such
Participant’s voluntary deferrals of an amount otherwise payable as a CVA
payment but for the election to defer under Section 3.2.3. The value to be
credited to the Account shall be determined as of the date that the Committee
determines and approves the CVA amount payable, based on the closing values of
the applicable Measuring Investments on that date, provided, however, that such
value shall not be credited to Participant’s Account until the date the CVA
amount would otherwise have been payable to the Participant. The Participant
shall, pursuant to Section 4, be permitted to request to allocate or reallocate
the amounts deferred under Section 3.2.3 and credited to his or her Account
under this Section 3.2.4 among one or more Measuring Investments, including the
ATK common stock Measuring Investment pursuant to and in accordance with
Sections 3.8 and 4.4 of this Plan.

 

3.3.    Section 401(k) Plan Supplement.

 

3.3.1.    Amount of Supplement.    The Committee shall determine annually,
beginning with the year in which the Plan is first implemented, the Plan Year
beginning January 1, 2003, and ending December 31, 2003, for each Participant
who is also a participant in a Section 401(k) plan sponsored by an Employer the
amount, if any, of such lost share of matching contributions (but not elective
deferral contributions) under such Section 401(k) plan attributable to such

 

6

--------------------------------------------------------------------------------


 

Participant’s voluntary deferrals under Sections 3.1 and 3.2 of this Plan that
would otherwise have been allocated to the account of the Participant under that
Section 401(k) plan. Such determination shall be made after the end of each plan
year of such Section 401(k) plan during which the Participant made voluntary
deferrals under this Plan.

 

3.3.2.    Crediting to Accounts.    The Committee shall cause to be credited to
the Account of each Participant the amount, if any, determined under
Section 3.3.1. Such amount shall be credited as of the last day of the plan year
of such Section 401(k) plan or, if that day is not a business day, the next
following business day.

 

3.4.    Employer Discretionary Supplements.    Upon written notice to one or
more Participants and to the Committee, the CEO (or, for any Section 16 Officer,
the Committee) may (but is not required to) determine that additional amounts
shall be credited to the Accounts of such Participants. Such notice shall
specify the amounts to be credited to the Accounts of such Participants and
shall specify the date or dates on which such amounts shall be credited to such
Accounts. Notwithstanding Section 5, such notice may also establish vesting
rules for such amounts, in which case separate Accounts shall be established for
such Participants.

 

3.5.    Deferral of Performance Shares.    Pursuant to the requirements and the
conditions of this Section 3.5, an eligible Participant may elect to defer one
hundred percent (100%), but not less than one hundred percent (100%), of the
value of the number of performance shares that would otherwise have been
delivered to the Participant based upon the terms and conditions for the
delivery of such shares under the applicable ATK stock incentive plan, but for
the election to defer the value of such shares pursuant to this Section 3.5 (the
Annual Performance Shares Amount). If an eligible Participant makes an election
pursuant to this Section 3.5 to defer an Annual Performance Shares Amount, such
amount shall be allocated to the ATK common stock Measuring Investment as of the
date on which such performance shares would otherwise have vested under the
applicable ATK stock incentive plan, and shall be measured by the value of ATK
common stock, and the Participant’s Account or sub-account shall be credited
with the number of units (including fractions thereof) equal to the number of
shares (including fractions thereof) of common stock that would have otherwise
been delivered to the Participant. Each unit credited to the ATK common stock
Measuring Investment shall be measured by the value of one share of common stock
and treated as though invested in a share of common stock. Notwithstanding the
foregoing, the value of any deferral may not exceed the gross amount of the
value of performance shares that would otherwise have been delivered to the
Participant, reduced by any amounts or performance shares that are used to
satisfy any tax required to be withheld from such value under
sections 3101(a) and (b), 3121 and 3306 of the Code or any state or local
statute.

 

3.5.1.    Performance Share Account.    For purposes of this Section 3.5,
“performance share account” shall mean the aggregate value, measured on any
particular date, of: (i) the value of the number of performance shares deferred
by a Participant equal to the cumulative Annual Performance Shares Amounts, plus
(ii) the value of the number of additional shares credited as a result of the
deemed reinvestment of cash dividends, if any, paid on ATK’s common stock in
accordance with all of the applicable crediting provisions of the ATK common
stock Measuring Investment that relate to the Participant’s performance share
account, reduced by (iii) the value of the number of performance shares
allocated to this performance share account previously distributed to the
Participant or his or her Beneficiary pursuant to this Plan, subject in each
case to any adjustments to the value of the number of such performance shares
determined by the Committee with respect to the ATK common stock Measuring
Investment pursuant to this Section 3.5 and the Plan. The amount deferred under
this Section 3.5 shall be credited to the Participant’s Account or a sub-account
established under the Account of the Participant and shall be initially
allocated to the ATK common stock Measuring Investment and shall be treated as
though it were invested in ATK common stock and valued accordingly. The
Participant shall,

 

7

--------------------------------------------------------------------------------


 

pursuant to Section 4, be permitted to request to reallocate the amount (the
value of the performance shares) deferred under Section 3.5 and credited to the
performance share account among one or more Measuring Investments pursuant to
and in accordance with Sections 3.8 and 4.4 of the Plan.

 

3.5.2.    Performance Share Deferral Election.    For an election to defer
performance shares to be valid: (i) a separate irrevocable election form
approved by the Committee must be completed and signed by the Participant, with
respect to such performance shares, which must provide for the cancellation of
such performance shares under the applicable stock incentive plan of ATK, and
(ii) such election form must be timely delivered to the Committee and accepted
by the Committee at least twelve (12) complete months prior to the date on which
such performance shares would otherwise vest based upon the satisfaction of the
objectives and requirements for the performance shares to vest under the terms
and conditions of the applicable ATK stock incentive plan, but for the election
to defer. A deferral election under this Section 3.5 is irrevocable and must be
made in the form and manner as provided under this Section 3.5, and will be
given effect even if the Participant incurs a Termination of Employment prior to
the date such performance shares would otherwise have been delivered to the
Participant, but for the election to defer such performance shares, provided
that the Account or a sub-account established on behalf of the Participant under
the Plan exists to which the value of such performance shares may be credited.

 

3.5.3.    Adjustment of Annual Performance Shares Amount.    Subject to any
terms and conditions imposed by the Committee, the Annual Performance Share
Amount shall include the value of the amount of performance shares the payment
of which has been unilaterally deferred by the Employer, by action of the
Committee, to increase the probability that such payment would be fully
deductible for federal or state income tax purposes if such payment were made,
but for such deferral. The value of any performance shares deferred under this
Section 3.5 shall, at the time the performance shares would otherwise have
vested under the terms of an ATK stock incentive plan, but for the deferral, be
credited to the Account of the Participant as of the date on which such
performance shares would otherwise have vested under the terms of the applicable
ATK stock incentive plan.

 

3.6.    Deferral of Restricted Stock.    Pursuant to the requirements and the
conditions of this Section 3.6, an eligible Participant may elect to defer one
hundred percent (100%), but not less than one hundred percent (100%), of the
value of the number of shares of restricted stock that would otherwise have been
delivered to the Participant under the terms of the applicable ATK stock
incentive plan, but for the election to defer such value (the Annual Restricted
Stock Amount). If an eligible Participant makes an election pursuant to this
Section 3.6 to defer an Annual Restricted Stock Amount, such amount shall be
allocated to the ATK common stock Measuring Investment as of the date on which
such shares of restricted stock would otherwise have vested under the applicable
ATK stock incentive plan, and shall be measured by the value of ATK common
stock, and the Participant’s Account or sub-account shall be credited with the
number of units (including fractions thereof) equal to the number of shares
(including fractions thereof) of common stock for which the deferral election
was made. Each unit credited to the ATK common stock Measuring Investment shall
be measured by the value of one share of common stock and treated as though
invested in a share of common stock. Notwithstanding the foregoing, the value of
any deferral may not exceed the gross amount of the value of restricted stock
that would otherwise have vested in the Participant reduced by any amounts or
shares of restricted stock that are used to satisfy any tax required to be
withheld from such value under sections 3101(a) and (b), 3121 and 3306 of the
Code or any state or local statute.

 

3.6.1.    Restricted Stock Account.    For purposes of this Section 3.6,
“restricted stock account” shall mean the aggregate value, measured on any
particular date, of: (i) the value of the number of shares of restricted stock
deferred by a Participant equal to the cumulative Annual Restricted Stock
Amounts, plus (ii) the value of the number of additional shares credited as a
result of the

 

8

--------------------------------------------------------------------------------


 

deemed reinvestment of cash dividends, if any, paid on ATK’s common stock in
accordance with all of the applicable crediting provisions of the ATK common
stock Measuring Investment that relate to the Participant’s restricted stock
account, reduced by (iii) the value of the number of shares of restricted stock
allocated to this restricted stock account previously distributed to the
Participant or his or her Beneficiary pursuant to this Plan, subject in each
case to any adjustments to the value of the number of such shares determined by
the Committee with respect to the ATK common stock Measuring Investment pursuant
to this Section 3.6 and the Plan. The amount deferred under this Section 3.6
shall be credited to the Participant’s Account or a sub-account established
under the Account of the Participant and shall be initially allocated to the ATK
common stock Measuring Investment and shall be treated as though it were
invested in ATK common stock and valued accordingly. The Participant shall,
pursuant to Section 4, be permitted to request to reallocate the amount (the
value of the restricted stock) deferred under Section 3.6 and credited to the
restricted stock account among one or more Measuring Investments, pursuant to
and in accordance with Sections 3.8 and 4.4 of the Plan.

 

3.6.2.    Restricted Stock Deferral Election.    For an election to defer
restricted stock to be valid: (i) a separate irrevocable election form approved
by the Committee must be completed and signed by the Participant with respect to
such restricted stock, which must provide for the forfeiture of the shares of
restricted stock and the transfer to and reacquisition by ATK of the portion of
the unvested shares of restricted stock subject to the election that do not
provide for accelerated vesting based on any measure of personal performance
(other than continued employment) or the performance of ATK; (ii) such election
form must be timely delivered to the Committee and accepted by the Committee at
least twelve (12) complete months prior to the date on which such restricted
stock would otherwise vest under the terms of the applicable ATK stock incentive
plan; and (iii) the Participant must tender the restricted stock which is the
subject of the deferral election back to ATK for cancellation of such restricted
stock immediately upon such an election to defer such restricted stock, and no
election form will be accepted without such tender of such restricted stock. A
deferral election under this Section 3.6 is irrevocable and must be made in the
form and manner as provided under this Section 3.6, and will be given effect
even if the Participant incurs a Termination of Employment prior to the date
such restricted stock would otherwise have vested in the Participant, but for
the election to defer such restricted stock, provided that the Account or a
sub-account established on behalf of the Participant under the Plan exists to
which the value of such restricted stock may be credited.

 

3.6.3.    Adjustment of Annual Restricted Stock Amount.    Subject to any terms
and conditions imposed by the Committee, the Annual Restricted Stock Amount for
the Participant for a Plan Year shall be required to include the value of the
amount of restricted stock the payment of which has been unilaterally deferred
by the Employer, by action of the Committee, to increase the probability that
such payment would be fully deductible for federal or state income tax purposes
if such payment were made, but for such deferral. The value of any restricted
stock deferred under this Section 3.6 shall, at the time the restricted stock
would otherwise have vested under the terms of an ATK stock incentive plan, but
for the deferral, be credited to the Account of the Participant as of the date
on which such restricted stock would otherwise have vested under the terms of
the applicable ATK stock incentive plan.

 

3.7.    Transfer Amounts.    If a participant in the Alliant Techsystems Inc.
Management Deferred Compensation Plan elects to cease to participate in that
plan and to participate in this Plan pursuant to Section 2 of this Plan,
effective as of January 1, 2003, the Participant’s elections to defer salary and
bonus amounts that were made under that plan and in effect at the time of such
election to cease to participate in that plan and to participate in this Plan
shall terminate, effective as of January 1, 2003, and no additional amounts
shall be credited to such Participant’s account or accounts under that plan

 

9

--------------------------------------------------------------------------------


 

as of the effective date of such election to cease to participate in that plan
and to participate in this Plan.

 

3.7.1.    Transfer Accounts.    Upon such Participant’s election to cease to
participate in the Alliant Techsystems Inc. Management Deferred Compensation
Plan and to participate in this Plan, the amounts credited to the account or
accounts of that participant under the Alliant Techsystems Inc. Management
Deferred Compensation Plan shall be transferred to and credited to the Account
or Accounts or any sub-account of the Participant under the Plan and shall be
subject to the terms and conditions of this Plan. The value of the benefits that
were payable to such participant under the Alliant Techsystems Inc. Management
Deferred Compensation Plan shall, after such transfer and credit to such
Account, Accounts or sub-accounts under this Plan, be determined, except as
otherwise provided under this Section 3.7, valued and payable under this Plan
and no benefit shall be determined, valued or payable to or with respect to that
participant under the Alliant Techsystems Inc. Management Deferred Compensation
Plan, and all rights under the Alliant Techsystems Inc. Management Deferred
Compensation Plan shall be waived by that participant and forfeited.

 

3.7.2.    Distribution of Transfer Amounts.    Except as otherwise provided
under this Section 3.7, distributions of amounts so credited to the Account,
Accounts or sub-accounts of that participant under this Plan shall be governed
by the terms and conditions of this Plan; provided, however, subject to such
terms and conditions as determined by ATK, distributions currently in effect
pursuant to an election made under the Alliant Techsystems Inc. Management
Deferred Compensation Plan shall continue to be made in accordance with that
election as if no amounts were transferred or credited to Accounts under this
Plan for purposes of such distributions.

 

3.7.3.    Restrictions and Limitations.    Notwithstanding any provision in this
Section 3.7 or the Plan to the contrary, if a Participant in this Plan had made
an in-service distribution election under the Alliant Techsystems Inc.
Management Deferred Compensation Plan and such election was in effect at the
time of the Participant’s election to cease to participate in that plan, that
in-service distribution election shall be treated and given effect as an
in-service distribution election under this Plan made in accordance with the
provisions of this Plan, except, however, that such in-service distribution
shall be made in accordance with the election made under the Alliant
Techsystems Inc. Management Deferred Compensation Plan as if no transfer of such
amount to this Plan had occurred. Furthermore, any amount allocated by a
Participant to the “restricted bonus account” under the Alliant Techsystems Inc.
Management Deferred Compensation Plan at the time of the Participant’s election
to cease to participate in that plan shall be allocated to a “restricted bonus
sub-account” Measuring Investment established under this Plan and such amount
shall continue to be subject to the restrictions and limitations applicable to
that amount as if no transfer of such amount to this Plan had occurred. Any
amount allocated by a Participant to the deemed (but not actual) investment in
the common stock of ATK and valued as if so invested under the Alliant
Techsystems Inc. Management Deferred Compensation Plan at the time of the
Participant’s election to cease to participate in that plan shall be allocated
to the ATK common stock Measuring Investment established under this Plan and
such amount shall be subject to the provisions of this Plan and such other terms
and conditions as determined by ATK to satisfy any applicable requirements of
the Sarbanes-Oxley Act of 2002, including any applicable requirements regarding
notice of blackout periods pursuant to the Act and the guidance issued by the
Department of Labor under section 2520.101-3 of the Department of Labor
Regulations.

 

10

--------------------------------------------------------------------------------


 

3.8.    Measuring Investments.    The Accounts (and any sub-accounts) and
Measuring Investments are specified solely as a device for computing the amount
of benefits to be paid by the Employers under this Plan, and the Employers are
not required to purchase such investments. The Measuring Investments available
for election by Participants shall include deemed (but not actual) investment in
investment funds made available by the Employers and, the value of the common
stock of ATK, valued at the closing price of ATK common stock as reported on the
New York Stock Exchange composite tape on the date when such amounts are
effectively credited to the ATK common stock Measuring Investment pursuant to
this Plan, except as specifically provided in Sections 3.2.2 and 3.2.4. No
initial deferral amounts may be measured or valued by the value of ATK common
stock other than amounts deferred under (i) Section 3.2 regarding Bonus Plan
cash payments and CVA payments, (ii) Section 3.5 regarding Annual Performance
Shares Amounts, or (iii) Section 3.6 regarding Annual Restricted Stock Amounts.
Other amounts may be reallocated to the ATK common stock Measuring Investment in
compliance with Section 4.4 hereof.

 

3.8.1.    Restricted Bonus Measuring Investment.    Subject to and pursuant to
any conditions and limitations established by the Committee, the value of Bonus
Plan cash payments deferred in accordance with Section 3.2.1 and 3.2.2 may be
deferred to a “restricted bonus sub-account” Measuring Investment. If such a
deferral is made to the “restricted bonus sub-account” Measuring Investment, the
sub-account shall be credited, in accordance with Section 3.2.2, with that
number of units (including fractions thereof) equal to the number of shares
(including fractions thereof) of ATK common stock that could have been purchased
with the dollar amount of such allocated amount based upon ninety percent (90%)
of the closing price as reported on the New York Stock Exchange, as of the date
specified in Section 3.2.2 of this Plan. (For example, if a Participant elected
to defer 100% of a Bonus Plan cash payment, which was equal to $30,000 (as
reduced for any required tax withholding), and elected to allocate the value of
such deferral to the “restricted bonus sub-account” Measuring Investment, and
the price per share of ATK common stock was determined to be $60, the
sub-account would be credited with 555.55 units valued at $33,333
($30,000 ÷ (.90 × $60) = 555.55 units)). Any amounts so allocated to the
“restricted bonus sub-account” Measuring Investment shall be restricted from any
reallocation to any other Measuring Investment available under the Plan for
twelve (12) consecutive months beginning as of the date on which such amounts
are so allocated. Any such allocation to the “restricted bonus sub-account”
Measuring Investment shall be irrevocable during the twelve consecutive month
period and shall be subject to any applicable state or federal securities laws
including any applicable reporting requirements. As of the end of such twelve
consecutive month period, the units so allocated to such “restricted bonus
sub-account” Measuring Investment shall be allocated to the ATK common stock
Measuring Investment.

 

3.8.2.    Rules Regarding Measuring Investments.    The Committee shall
determine additional Measuring Investments and the rules for the implementation
of this Section 3.8 (including rules for designating and changing Measuring
Investments).

 

3.9.    Operational Rules for Deferrals.    A Participant’s election to defer
under Section 3.1 shall be “evergreen” (that is, it shall remain in effect for
such Plan Year and, unless timely revised by the Participant for a later Plan
Year before the beginning of such Plan Year, for all later Plan Years). If a
Participant’s compensation after deferrals is not sufficient to cover tax or
other payroll withholding requirements, the Committee shall reduce the
Participant’s deferrals to the extent necessary to cover such requirements.

 

11

--------------------------------------------------------------------------------


 

SECTION 4

ADJUSTMENT OF ACCOUNTS

 

4.1.    Establishment of Accounts.    There shall be established for each
Participant an unfunded, bookkeeping Account that shall be adjusted each
business day.

 

4.2.    Accounting Rules.    The Committee may adopt (and revise) accounting
rules for the Accounts (but such rules shall not change the dates on which any
amounts deferred under this Plan are effectively credited to a Measuring
Investment).

 

4.3.    Reallocation of Amounts.    Except with regard to the ATK common stock
Measuring Investment, which is subject to Section 4.4 of the Plan, and pursuant
to any terms, conditions or rules established by the Committee, a Participant
may request on a daily basis to have the amounts credited to the Account (or any
sub-account) under the Plan reallocated among one or more Measuring Investments
valued at the closing value for such Measuring Investments on the effective date
of such reallocation. The Participant’s reallocation requests must be in writing
(which may be in an electronic format) on an election form (which may be in an
electronic format) approved by the Committee, and in one percent (1%)
increments. The portion of any Account (or sub-account) allocated to a Measuring
Investment shall be deemed to be invested in such Measuring Investment,
reflecting all earnings, losses and other distributions or charges and changes
in value which would have been incurred through such an investment. The
Committee specifically reserves the authority and right to determine which
Measuring Investment if any, to make available, and the continued availability
of selected Measuring Investment.

 

4.4.    ATK Common Stock Measuring Investment.    If the Committee permits
amounts to be measured by the value of ATK common stock, then, subject to any
other rules or requirements established by the Committee and subject to
applicable accounting rules, and any applicable state and federal securities
laws and reporting requirements, the requirements of this Section 4.4 shall
apply.

 

(a)   Common Stock.    A Participant may elect to have the amounts credited to
his or her Account or Accounts (or sub-account or sub-accounts) allocated or
reallocated to or from the ATK common stock Measuring Investment. Except as
specifically set out in Sections 3.2, 3.5, or 3.6, such elections may only be
made quarterly by filing with the Committee an election, on forms approved and
furnished by the Committee, to make such an allocation or reallocation, during
the election period consisting of the 12 consecutive business days immediately
following the public release of ATK’s financial results for that fiscal quarter
for which an election is made (for purposes of this Section 4.4 defined as a
“Quarterly Election Period”). If such an election is made, the ATK common stock
Measuring Investment shall be credited with, or reduced by, as determined by the
election made, that number of units (including fractions thereof) equal to the
number of shares (including fractions thereof) of ATK common stock that could
have been purchased, or sold, as determined by the election made, with the
dollar amount of such allocated or reallocated amount determined as of the date
of such election during the Quarterly Election Period at the stock price per
share based upon the closing price as reported on the New York Stock Exchange
for such date. During each Quarterly Election Period, Participant may make one
or more elections to allocate or reallocate the amounts credited to his or her
Account or Accounts (or sub-account or sub-accounts) to or from the ATK common
stock Measuring Investment, provided, however, that a Participant may not
allocate or reallocate both in to and out of the ATK common stock Measuring
Investment during the same Quarterly Election Period. Each unit of the ATK
common stock Measuring Investment shall be measured by the value of one share of
stock and treated as though invested in a share of stock.

 

(b)   Cash Dividends.    Amounts measured by the value of ATK common stock shall
be credited on any cash dividend payment date with that number of units equal to
the number of

 

12

--------------------------------------------------------------------------------


 

shares which could have been purchased on the dividend payment date, based upon
the closing price of ATK common stock as reported on the New York Stock Exchange
for such date, with the value of the cash dividends paid on shares of stock
equal to the number of units credited to the Account as of the record date for
such dividend.

 

(c)   Stock Dividends.    The number of units credited to the Account shall be
adjusted to reflect any change in the outstanding ATK common stock by reason of
any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change.

 

(d)   Voting of Common Stock.    No Participant or Beneficiary shall be entitled
to any voting rights with respect to any units credited to the Account.

 

4.5.    Hypothetical Account.    The Account established under this Plan,
including any sub-accounts established under this Plan, shall be hypothetical in
nature and shall be maintained for bookkeeping purposes only. Neither the Plan
nor any Account or sub-accounts established under the Plan shall hold or be
required to hold any actual funds or assets.

 

SECTION 5

VESTING OF ACCOUNTS

 

The Account, and any other Accounts or sub-accounts established under the
Account, of each Participant shall be fully (100%) vested and nonforfeitable at
all times (except for early distribution penalties described in Section 7),
which, for purposes of the Plan, determines the Participant’s interest in the
benefit described under the Plan that may be payable to or with respect to the
Participant in accordance with and subject to the terms of the Plan.

 

SECTION 6

 

SPENDTHRIFT PROVISION

 

6.1.    Anti-alienation.    No Participant or Beneficiary shall have any
interest in the Account or any sub-account which can be transferred nor shall
any Participant or Beneficiary have any power to anticipate, alienate, dispose
of, pledge or encumber the same while in the possession or control of the
Employers, nor shall the Committee recognize any assignment thereof, either in
whole or in part, nor shall the Account be subject to attachment, garnishment,
execution following judgment or other legal process before the Account is
distributed to the Participant or Beneficiary.

 

6.2.    Designation of Beneficiary.    The power to designate Beneficiaries to
receive the Account or any sub-account of a Participant in the event of such
Participant’s death shall not permit or be construed to permit such power or
right to be exercised by the Participant so as thereby to anticipate, pledge,
mortgage or encumber such Participant’s Account or any part thereof and any
attempt of a Participant to so exercise said power in violation of this
provision shall be of no force and effect and shall be disregarded by the
Committee.

 

SECTION 7

DISTRIBUTIONS

 

7.1.    Time of Distribution.    Except as otherwise provided in this Section 7,
a Participant’s Account, and all sub-accounts (reduced by the amount of any
applicable payroll, withholding and other taxes), shall be distributable upon
the Termination of Employment of the Participant. The amount of such
distribution shall be determined as of the Valuation Date immediately following
the Termination of Employment and shall be actually paid (or, in the case of
installments, commenced) by the Employers as soon as practicable after such
determination (but in no event later than 90 days after

 

13

--------------------------------------------------------------------------------


 

such Valuation Date); provided, however, that if the Participant has so elected
as described in Section 7.3, the amount of such distribution shall instead be
determined as of the Valuation Date that is twelve (12) months after the
Valuation Date immediately following the Termination of Employment or as of the
Valuation Date that is sixty (60) months after the Valuation Date immediately
following the Termination of Employment and shall be actually paid (or, in the
case of installments, commenced) by the Employers as soon as practicable after
such determination.

 

7.1.1.    Application for Distribution.    A Participant shall not be required
to make application to receive payment. Distribution shall not be made to any
Beneficiary, however, until such Beneficiary shall have filed a written
application for benefits in a form acceptable to the Committee and such
application shall have been approved by the Committee.

 

7.1.2.    Section 162(m) Determination.    If the Committee determines that
delaying the time that initial payments are made or commenced would increase the
probability that such payments would be fully deductible for federal or state
income tax purposes, the Employers may unilaterally delay the time of the making
or commencement of payments for up to twenty-four (24) months after the date
such payments would otherwise be payable.

 

7.2.    Form of Distribution.    Distribution of the Participant’s Account shall
be made as follows:

 

(a)   Lump Sum.    Unless the Participant qualifies to receive installments as
permitted by Section 7.2(b), distribution of all benefits payable to the
Participant under the Plan shall be made in the form of a single lump sum.

 

(b)   Installments.

 

(i)  Eligibility for Installments for Participants Who Have Attained Age
Fifty-Five (55).    A Participant’s Account, including any sub-accounts, shall
be distributed in the form of a series of annual installments not to exceed
fifteen (15) annual installments if, and only if, the Participant has satisfied
the following conditions: (a) the Participant, at Termination of Employment, has
attained age fifty-five (55) and has at least five (5) years of continuous
service with the Employers or one or more Affiliates, (b) the Participant has
made an election to receive distribution of the Account, including any
sub-accounts, in annual installments as described in Section 7.3, and (c) the
Participant has elected the number of annual installments to be made.

 

(ii)  Eligibility for Installments for Participants Who Have Not Attained Age
Fifty-Five (55).    A Participant’s Account, including any sub-accounts, shall
be distributed in the form of a series of annual installments not to exceed five
(5) annual installments if, and only if, the Participant has satisfied the
following conditions: (a) the Participant, at Termination of Employment, has not
yet attained age fifty-five (55), but has at least five (5) years of continuous
service with the Employers or one or more Affiliates, (b) the Participant has
made an election to receive distribution of the Account, including any
sub-accounts, in annual installments as described in Section 7.3, and (c) the
Participant has elected the number of annual installments to be made.

 

(iii)  Time and Amount of Installments.    The amount of each annual installment
shall be determined, as of the Valuation Date coincident with or next following
each annual installment, by dividing the amount of the Account, including all
sub-accounts, as of such Valuation Date by the number of remaining installment
payments to be made (including the payment being determined). After the first
installment, the amount of future installments will be determined as of each
following December 31 (beginning with the December 31 immediately following the
first installment). Such installments shall be actually paid as soon as
practicable after each such determination.

 

14

--------------------------------------------------------------------------------


 

(iv)  Request for Lump Sum Payment.    On forms furnished by and filed with the
Committee, a Participant who is receiving installments may elect to receive the
total remaining balance of the Account and all sub-accounts (but not part
thereof) for any reason, provided that the Account balance will be reduced by a
penalty of ten percent (10%), with the result that the Participant will receive
ninety percent (90%) of the Account balance and ten percent (10%) of the Account
balance will be forfeited to the Employers. The amount of such distribution will
be determined as of the Valuation Date coincident with or next following receipt
of the request by the Committee and shall be actually paid by the Employers to
the Participant as soon as practicable after such determination.

 

7.3.    Election of Time and Form of Distribution.    On forms furnished by and
filed with the Committee, each Participant shall elect at the time of initial
enrollment:

 

(a)   whether the amount of the distribution to be made (or, in the case of
installments, commenced) shall be determined either (i) as of the Valuation Date
immediately following Termination of Employment, (ii) as of the Valuation Date
that is twelve (12) months after the Valuation Date immediately following
Termination of Employment, or (iii) as of the Valuation Date that is sixty
(60) months after the Valuation Date immediately following Termination of
Employment, and

 

(b)   whether distribution shall be made (i) in a lump sum, or (ii) in annual
installments if the Participant so qualifies as described in Section 7.2(b).

 

On forms furnished by and filed with the Committee, such elections may be
changed by the Participant, provided that:

 

(a)   no change shall be effective until twelve (12) months after it is received
by the Committee, and

 

(b)   no change may be filed within twelve (12) months after the initial
election (or, if one or more prior changes has been filed, within twelve
(12) months after the latest of such changes was filed).

 

No spouse, former spouse, Beneficiary or other person shall have any right to
participate in the Participant’s election to revise distribution elections.

 

7.4.    Payment to Beneficiary.

 

7.4.1.    Payment to Beneficiary for Death After Termination of
Employment.    If a Participant dies after a Termination of Employment, the
benefit payable under the Plan based upon the balance remaining of the amounts
credited to the Participant’s Account, including all sub-accounts, shall be
payable to the Beneficiary of the Participant in the form of a lump sum payment
as soon as administratively possible following such Participant’s death.

 

7.4.2.    Payment to Beneficiary for Death Before Termination of
Employment.    If a Participant dies before Termination of Employment, the
benefit payable under the Plan based upon the Participant’s Account, including
all sub-accounts, shall be payable to the Beneficiary of the Participant in the
form of a lump sum payment as soon as administratively possible following the
death of the Participant.

 

7.5.    Designation of Beneficiaries.

 

7.5.1.    Right to Designate.    Each Participant may designate, upon forms to
be furnished by and filed with the Committee, one or more primary Beneficiaries
or alternative Beneficiaries to receive all or a specified part of such
Participant’s Account in the event of such Participant’s death. The Participant
may change or revoke any such designation from time to time without notice to or

 

15

--------------------------------------------------------------------------------


 

consent from any Beneficiary. No such designation, change or revocation shall be
effective unless executed by the Participant and received by the Committee
during the Participant’s lifetime.

 

7.5.2.    Spousal Consent.    Notwithstanding the foregoing, a designation will
not be valid for the purpose of paying benefits from the Plan to anyone other
than a surviving spouse of the Participant (if there is a surviving spouse)
unless that surviving spouse consents in writing to the designation of another
person as Beneficiary. To be valid, the consent of such spouse must be in
writing, and must acknowledge the effect of the designation of the Beneficiary.
The consent of the spouse must be to the designation of a specific named
Beneficiary which may not be changed without further spousal consent, or
alternatively, the consent of the spouse must expressly permit the Participant
to make and to change the designation of Beneficiaries without any requirement
of further spousal consent. The consent of the spouse to a Beneficiary is a
waiver of the spouse’s rights to death benefits under the Plan. The consent of
the surviving spouse need not be given at the time the designation is made. The
consent of the surviving spouse need not be given before the death of the
Participant. The consent of the surviving spouse will be required, however,
before benefits can be paid to any person other than the surviving spouse. The
consent of a spouse shall be irrevocable and shall be effective only with
respect to that spouse. The provisions of this Section 7.5.2 shall not apply to
a spouse of a Participant who became such after benefits have commenced to such
Participant.

 

7.5.3.    Failure of Designation.    If a Participant:

 

(a)   fails to designate a Beneficiary,

 

(b)   designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

 

(c)   designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

 

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:
(i) Participant’s surviving spouse, (ii) Participant’s surviving issue per
stirpes and not per capita, (iii) Participant’s surviving parents,
(iv) Participant’s surviving brothers and sisters, (v) Representative of
Participant’s estate.

 

7.5.4.    Disclaimers by Beneficiaries.    A Beneficiary entitled to a
distribution of all or a portion of a deceased Participant’s Account may
disclaim an interest therein subject to the following requirements. To be
eligible to disclaim, a Beneficiary must be a natural person, must not have
received a distribution of all or any portion of the Account at the time such
disclaimer is executed and delivered, and must have attained at least age
twenty-one (21) years as of the date of the Participant’s death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary’s entire interest
in the undistributed Account is disclaimed or shall specify what portion thereof
is disclaimed. To be effective, duplicate original executed copies of the
disclaimer must be both executed and actually delivered to the Committee after
the date of the Participant’s death but not later than one hundred eighty
(180) days after the date of the Participant’s death. A disclaimer shall be
irrevocable when delivered to the Committee. A disclaimer shall be considered to
be delivered to the Committee only when actually received by the Committee. The
Committee shall be the sole judge of the content, interpretation and validity of
a purported disclaimer. Upon the filing of a valid disclaimer, the Beneficiary
shall be considered not to have survived the Participant as to the interest
disclaimed. A disclaimer by a Beneficiary shall not be considered to be a
transfer of an

 

16

--------------------------------------------------------------------------------


 

interest in violation of any other provisions under this Plan. No other form of
attempted disclaimer shall be recognized by the Committee.

 

7.5.5.    Definitions.    When used herein and, unless the Participant has
otherwise specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

 

7.5.6.    Special Rules.    Unless the Participant has otherwise specified in
the Participant’s Beneficiary designation, the following rules shall apply:

 

(a)   If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

(b)   The automatic Beneficiaries specified in Section 7.5.3 and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant’s death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

(c)   If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant’s lifetime.)

 

(d)   Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

(e)   Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

 

The Committee shall be the sole judge of the content, interpretation and
validity of a purported Beneficiary designation.

 

7.6.    Death Prior to Full Distribution.    If, at the death of the
Participant, any payment to the Participant was due or otherwise pending but not
actually paid, the amount of such payment shall be included in the Account which
is payable to the Beneficiary (and shall not be paid to the Participant’s
estate).

 

17

--------------------------------------------------------------------------------


 

7.7.    Facility of Payment.    In case of the legal disability, including
minority, of a Participant or Beneficiary entitled to receive any distribution
under this Plan, payment shall be made by the Employers, if the Committee shall
be advised of the existence of such condition:

 

(a)   to the duly appointed guardian, conservator or other legal representative
of such Participant or Beneficiary, or

 

(b)   to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Committee that the payment will be used for the
best interest and assist in the care of such Participant or Beneficiary, and
provided further, that no prior claim for said payment has been made by a duly
appointed guardian, conservator or other legal representative of such
Participant or Beneficiary.

 

Any payment made in accordance with the foregoing provisions of this
section shall constitute a complete discharge of any liability or obligation of
the Employers therefor.

 

7.8.    In-Service Distributions.

 

7.8.1.    Pre-Selected In-Service Distributions.    If a Participant so elects
upon initial enrollment in the Plan under Section 3, distribution will be made
to such Participant prior to Termination of Employment under the following
rules:

 

(a)   On forms approved and furnished by and filed with the Committee, each
Participant has a one-time opportunity to select one or more in-service
distribution dates and amounts at the time of initial enrollment only.

 

(b)   No such distribution will be made before the April 1 that follows the
third full Plan Year after the Participant first enrolled.

 

(c)   Only one such distribution will be made in any Plan Year.

 

(d)   On forms approved and furnished by and filed with the Committee, any
pre-selected distribution date may be extended (one time only), provided that
such extension must be received by the Committee at least 12 months before the
scheduled date of distribution and, provided that, with respect to a Participant
who is a Section 16 Officer, the extension also must be approved in advance by
the Committee.

 

(e)   On forms approved and furnished by and filed with the Committee, any
pre-selected distribution date may be cancelled (whether or not previously
extended), provided that such cancellation must be received by the Committee at
least twelve (12) months before the scheduled date of distribution and, provided
that, with respect to a Participant who is a Section 16 Officer, the
cancellation also must be approved in advance by the Committee.

 

(f)    The distribution amount shall be determined as of the Valuation Date
coincident with or next following the pre-selected distribution date and shall
be actually paid as soon as practicable after such determination.

 

7.8.2.    On Demand In-Service Distributions.    On forms approved and furnished
by and filed with the Committee, a Participant may request to receive all or
part of such Participant’s Account prior to Termination of Employment for any
reason, provided that the requested distribution amount will be reduced by a
penalty equal to 10% of the requested amount, with the result that the
Participant will receive 90% of the requested amount and 10% of the requested
amount will be forfeited to the Employers and, provided that, with respect to a
Participant who is a Section 16 Officer, the distribution also must be approved
in advance by the Committee. The amount of such distribution shall be determined
as of the Valuation Date coincident with or next following receipt of the
request by the Committee, and, if applicable, the approval of the Committee, and
shall be actually paid by the Employers to the Participant as soon as
practicable after such determination.

 

18

--------------------------------------------------------------------------------


 

If a Participant receives such a distribution, such Participant’s deferrals
under Section 3 will then cease. The Participant may not again elect to defer
compensation until the enrollment period for the Plan Year that begins at least
twelve (12) months after such distribution.

 

7.8.3.    In-Service Distribution for Financial Hardship.    On forms approved
and furnished by and filed with the Committee, a Participant may request to
receive all or part of such Participant’s Account prior to Termination of
Employment to alleviate a Financial Hardship and, provided that, with respect to
a Participant who is a Section 16 Officer, the distribution also must be
approved in advance by the Committee. For purposes of the Plan, “Financial
Hardship” means a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or a dependent (as
defined in Section 152(a) of the Code), loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable emergency
circumstances arising as a result of events beyond the control of the
Participant. If a hardship is or may be relieved either (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), or (c) by cessation of deferrals under
this Plan or any Section 401(k) plan, then the hardship shall not constitute a
Financial Hardship for purposes of this Plan. The amount of such distribution
shall be determined as of the Valuation Date next preceding approval of the
request by the Committee and shall be actually paid as soon as practicable after
such approval. If a Participant receives a distribution due to Financial
Hardship, such Participant’s deferrals under Section 3 will then cease. The
Participant may not again elect to defer compensation until the enrollment
period for the Plan Year that begins at least twelve (12) months after such
distribution. A Beneficiary of a deceased Participant may also request an early
distribution for Financial Hardship.

 

7.9.    Effect of Disability.    If the Participant becomes Disabled while
actively employed by the Employers or an Affiliate, the Participant may by
written notice to the Committee suspend further deferrals while so Disabled. If
a Disabled Participant has a Termination of Employment, such Participant will be
deemed to be age fifty-five (55) and to have five (5) years of continuous
service for purposes of determining distributions under Section 7. For purposes
of the Plan, “Disabled” means that the Participant has been determined to be
totally and permanently disabled either (a) for social security purposes,
(b) for purposes of any Employer-sponsored long term disability plan or policy,
or (c) for purposes of worker’s compensation.

 

7.10.    Distributions in Cash.    All distributions from this Plan shall be
made in cash, and no amounts which may be payable under the Plan will be payable
in the form of ATK common stock.

 

SECTION 8

FUNDING OF PLAN

 

8.1.    Unfunded and Unsecured Plan.    The Plan shall at all times be
considered entirely unfunded for tax purposes and for purposes of ERISA and no
provision shall at any time be made with respect to segregating assets of any
Employer for payment of any amounts under the Plan. The obligation of any
Employer to make payments under this Plan constitutes only the unsecured (but
legally enforceable) promise of the Employer to make such payments. Any funds
invested under the Plan allocable to an Employer shall continue for all purposes
to be part of the respective general assets of such Employer and available to
the general creditors of the Employer in the event of insolvency (the Employer
is generally not paying its debts as such debts become due, taking into account
any period of time during which such Employer is permitted to cure any past due
payment of such debts, unless such debts are the subject of a bona fide dispute,
as interpreted and applied by United States Bankruptcy Courts) or bankruptcy
(the Employer is subject to a pending proceeding voluntary or otherwise
(including an involuntary petition), as a debtor under the United States
Bankruptcy Code) of such

 

19

--------------------------------------------------------------------------------


 

Employer. No Participant shall have any lien, prior claim or other security
interest in any property of any Employer. An Employer shall have no obligation
to establish or maintain any fund, trust or account (other than a bookkeeping
account or reserve) for the purpose of funding or paying the benefits promised
under this Plan. If such a fund, trust or account is established by an Employer,
the property therein shall remain the sole and exclusive property of the
Employer. Unless otherwise paid by ATK, a participating Employer shall be
obligated to pay its respective costs of this Plan out of its general assets.
All references to accounts, accruals, gains, losses, income, expenses, payments,
custodial funds and the like are included merely for the purpose of measuring
the obligation of a participating Employer to Participants in this Plan and
shall not be construed to impose on the Employer the obligation to create any
separate fund for purposes of this Plan.

 

8.2.    Corporate Obligation.    Neither any officer of any Employer nor any
member of the Committee in any way secures or guarantees the payment of any
benefit or amount which may become due and payable hereunder to or with respect
to any Participant. Each Participant and other person entitled at any time to
payments hereunder shall look solely to the assets of the Employers for such
payments as an unsecured, general creditor. After benefits shall have been paid
to or with respect to a Participant and such payment purports to cover in full
the benefit hereunder, such former Participant or other person or persons, as
the case may be, shall have no further right or interest in the other assets of
the Employers in connection with this Plan. No person shall be under any
liability or responsibility for failure to effect any of the objectives or
purposes of this Plan by reason of the insolvency of the Employers.

 

8.3.    The Trust.    In order to provide assets from which to fulfill the
obligations to the Participants and their Beneficiaries under the Plan, ATK may
establish a Trust by a trust agreement with a third party, the Trustee, to which
ATK and any participating Employer may, in its discretion, contribute cash or
other property to provide for the benefit payments under the Plan. The Trustee
for the Trust will have the duty to invest the Trust assets and funds in
accordance with the terms of such Trust. ATK shall be entitled at any time, and
from time to time, in its sole discretion, to substitute assets of at least
equal fair market value for any assets held in the Trust established by ATK. All
rights associated with the assets of the Trust will be exercised by the Trustee
of the Trust or the person designated by such Trustee, and will in no event be
exercisable by or rest with Participants or their Beneficiaries. The Trust shall
provide that in the event of the insolvency of ATK, the Trustee shall hold the
assets for the benefit of the general creditors of ATK.

 

SECTION 9

AMENDMENT AND TERMINATION

 

9.1.    Amendment and Termination.    The Board of Directors may unilaterally
amend the Plan Statement prospectively, retroactively or both, at any time and
for any reason deemed sufficient by it without notice to any person affected by
this Plan and may likewise terminate this Plan both with regard to persons
receiving benefits and persons expecting to receive benefits in the future;
provided, however, that:

 

(a)   the benefit, if any, payable to or with respect to a Participant who has
had a Termination of Employment as of the effective date of such amendment or
the effective date of such termination shall not be, without the written consent
of the Participant, diminished or delayed by such amendment or termination (but
the Board of Directors may terminate the Plan completely and provide for
immediate payment of all Accounts under the Plan in single lump sum payments),
and

 

(b)   the benefit, if any, payable to or with respect to each other Participant
determined as if such Participant had a Termination of Employment on the
effective date of such amendment or the effective date of such termination shall
not be, without the written consent of the Participant,

 

20

--------------------------------------------------------------------------------


 

diminished or delayed by such amendment or termination (but the Board of
Directors may terminate the Plan completely and provide for immediate payment of
all Accounts under the Plan in single lump sum payments).

 

9.2.    No Oral Amendments.    No modification of the terms of the Plan
Statement or termination of this Plan shall be effective unless it is in writing
and signed on behalf of the Board of Directors by a person authorized to execute
such writing. No oral representation concerning the interpretation or effect of
the Plan Statement shall be effective to amend the Plan Statement.

 

9.3.    Plan Binding on Successors.    ATK will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of ATK), by agreement, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that ATK would be required to perform it if no such succession had
taken place.

 

SECTION 10

DETERMINATIONS, RULES AND REGULATIONS

 

10.1.    Determinations.    The Board of Directors and the Committee shall make
such determinations as may be required from time to time in the administration
of this Plan. The Board of Directors and the Committee shall have the
discretionary authority and responsibility to interpret and construe the Plan
Statement and to determine all factual and legal questions under this Plan,
including but not limited to the entitlement of Participants and Beneficiaries,
and the amounts of their respective interests. Each interested party may act and
rely upon all information reported to them hereunder and need not inquire into
the accuracy thereof, nor be charged with any notice to the contrary.

 

10.2.    Rules and Regulations.    Any rule not in conflict or at variance with
the provisions hereof may be adopted by the Committee.

 

10.3.    Method of Executing Instruments.    Information to be supplied or
written notices to be made or consents to be given by the Committee pursuant to
any provision of the Plan Statement may be signed in the name of the Committee
by any officer who has been authorized to make such certification or to give
such notices or consents.

 

10.4.    Claims Procedure.    The claims procedure set forth in this
Section 10.4 shall be the exclusive administrative procedure for the disposition
of claims for benefits arising under this Plan.

 

10.4.1.    Original Claim.    Any person may, if he or she so desires, file with
the Committee a written claim for benefits under this Plan. Within ninety
(90) days after the filing of such a claim, the Committee shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision on the claim. If the claim is denied in whole or in part, the Committee
shall state in writing:

 

(a)   the specific reasons for the denial;

 

(b)   the specific references to the pertinent provisions of the Plan Statement
on which the denial is based;

 

(c)   a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d)   an explanation of the claims review procedure set forth in this section.

 

10.4.2.    Review of Denied Claim.    Within sixty (60) days after receipt of
notice that the claim has been denied in whole or in part, the claimant may file
with the Board of Directors a written

 

21

--------------------------------------------------------------------------------


 

request for a review and may, in conjunction therewith, submit written issues
and comments. Within sixty (60) days after the filing of such a request for
review, the Board of Directors shall notify the claimant in writing whether,
upon review, the claim was upheld or denied in whole or in part or shall furnish
the claimant a written notice describing specific special circumstances
requiring a specified amount of additional time (but not more than one hundred
twenty (120) days from the date the request for review was filed) to reach a
decision on the request for review.

 

10.4.3.    General Rules.

 

(a)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

(b)   All decisions on Original claims shall be made by the Committee and all
decisions on requests for a review of denied claims shall be made by the Board
of Directors.

 

(c)   the Committee and the Board of Directors may, in their discretion, hold
one or more hearings on a claim or a request for a review of a denied claim.

 

(d)   A claimant may be represented by a lawyer or other representative (at the
claimant’s own expense), but the Committee and the Board of Directors reserves
the right to require the claimant to furnish written authorization. A claimant’s
representative shall be entitled, upon request, to copies of all notices given
to the claimant.

 

(e)   The decision of the Committee on a claim and a decision of the Board of
Directors on a request for a review of a denied claim shall be served on the
claimant in writing. If a decision or notice is not received by a claimant
within the time specified, the claim or request for a review of a denied claim
shall be deemed to have been denied.

 

(f)    Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan Statement and all other pertinent documents in the
possession of the Committee and the Board of Directors.

 

(g)   The Committee and the Board of Directors may permanently or temporarily
delegate its responsibilities under this claims procedure to an individual or a
committee of individuals.

 

10.4.4.    Disability Claims.    Effective for claims filed on or after
January 1, 2002, any review of an appeal of a determination with respect to the
disability of an eligible employee must meet the following standards: the review
does not afford deference to the initial adverse determination; the review is
conducted by an appropriate person who is neither the party who made the initial
adverse benefit determination that is the subject of the appeal nor a
subordinate of such party; the review provides for the appropriate person to
consult with health care professionals with appropriate training and experience
in the field of medicine involved in the medical judgment in deciding the appeal
of an adverse benefit determination that is based in whole or in part on a
medical judgment; and the review provides for the identification of the medical
or vocational experts whose advice was obtained in connection with the
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the determination. Furthermore, effective for claims
filed on or after January 1, 2002, the ninety (90) day period described in these
procedures shall be reduced to forty-five (45) days in the case of a claim of
the disability. The forty-five (45) day period may be extended by thirty
(30) days if the Committee determines the extension is necessary to
circumstances outside the control of the Committee, and the claimant is notified
prior to the end of the forty-five (45) day period. If prior to the end of the
thirty (30) day extension period, the Committee determines that additional time
is necessary, the period may be extended for a second thirty (30) day period,
provided the claimant is notified prior to the end of

 

22

--------------------------------------------------------------------------------


 

the first thirty (30) day extension period and such notice specifies the
circumstances requiring the extension and the date as of which the Committee
expects to render a decision. Effective for claims filed on or after January 1,
2002, the sixty (60) day period described in these procedures shall be reduced
to forty-five (45) days with respect to the appeal of the denial of the claim of
disability by an eligible employee. The forty-five (45) day period may be
extended by an additional forty-five (45) days if the Board of Directors
determines the extension is necessary to circumstances outside the control of
the Board of Directors, and the claimant is notified prior to the end of the
initial forty-five (45) day period.

 

10.5.    Limitations and Exhaustion.

 

10.5.1.    Limitations.    No claim shall be considered under these
administrative procedures unless it is filed with the Committee within one
(1) year after the claimant knew (or reasonably should have known) of the
principal facts on which the claim is based. Every untimely claim shall be
denied by the Committee without regard to the merits of the claim. No legal
action (whether arising under section 502 or section 510 of ERISA or under any
other statute or non-statutory law) may be brought by any claimant on any matter
pertaining to this Plan unless the legal action is commenced in the proper forum
before the earlier of:

 

(a)   two (2) years after the claimant knew (or reasonably should have known) of
the principal facts on which the claim is based, or

 

(b)   ninety (90) days after the claimant has exhausted these administrative
procedures.

 

Knowledge of all facts that a Participant knew (or reasonably should have known)
shall be imputed to each claimant who is or claims to be a Beneficiary of the
Participant (or otherwise claims to derive an entitlement by reference to a
Participant) for the purpose of applying the one (1) year and two (2) year
periods.

 

10.5.2.    Exhaustion Required.    The exhaustion of these administrative
procedures is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes:

 

(a)   no claimant shall be permitted to commence any legal action relating to
any such claim or dispute (whether arising under section 502 or section 510 of
ERISA or under any other statute or non-statutory law) unless a timely claim has
been filed under these administrative procedures and these administrative
procedures have been exhausted; and

 

(b)   in any such legal action all explicit and implicit determinations by the
Committee and the Board of Directors (including, but not limited to,
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.

 

SECTION 11

PLAN ADMINISTRATION

 

11.1.    Officers.    Except as hereinafter provided, functions generally
assigned to ATK shall be discharged by its officers or delegated and allocated
as provided herein.

 

11.2.    Chief Executive Officer.    Except as hereinafter provided, the CEO may
delegate or redelegate and allocate and reallocate to one or more persons or to
a committee of persons jointly or severally, and whether or not such persons are
directors, officers or employees, such functions assigned to ATK generally
hereunder as the CEO may from time to time deem advisable.

 

11.3.    Board of Directors.    Notwithstanding the foregoing, the Board of
Directors shall have the exclusive authority, which may not be delegated, to
amend the Plan Statement and to terminate this Plan.

 

23

--------------------------------------------------------------------------------


 

11.4.    Committee.    The Committee shall:

 

(a)   keep a record of all its proceedings and acts and keep all books of
account, records and other data as may be necessary for the proper
administration of the Plan; notify the Employers of any action taken by the
Committee and, when required, notify any other interested person or persons;

 

(b)   determine from the records of the Employers the compensation, status and
other facts regarding Participants and other employees;

 

(c)   prescribe forms to be used for distributions, notifications, etc., as may
be required in the administration of the Plan;

 

(d)   set up such rules, applicable to all Participants similarly situated, as
are deemed necessary to carry out the terms of this Plan Statement;

 

(e)   perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of this Plan Statement and performing the duties
imposed on it by the Board of Directors of ATK;

 

(f)    resolve all questions of administration of the Plan not specifically
referred to in this section;

 

(g)   in accordance with regulations of the Secretary of Labor, provide adequate
notice in writing to any claimant whose claim for benefits under the Plan has
been denied, setting forth the specific reasons for such denial, written in a
manner calculated to be understood by the claimant; and

 

(h)   to the extent appropriate, delegate or redelegate to one or more persons,
jointly or severally, and whether or not such persons are members of the
Committee or employees of any Employer, such functions assigned to the Committee
hereunder as it may from time to time deem advisable.

 

If there shall at any time be three (3) or more members of the Committee serving
hereunder who are qualified to perform a particular act, the same may be
performed, on behalf of all, by a majority of those qualified, with or without
the concurrence of the minority. No person who failed to join or concur in such
act shall be held liable for the consequences thereof, except to the extent that
liability is imposed under ERISA.

 

11.5.    Delegation.    The Board of Directors and the members of the Committee
shall not be liable for an act or omission of another person with regard to a
responsibility that has been allocated to or delegated to such other person
pursuant to the terms of the Plan Statement or pursuant to procedures set forth
in the Plan Statement.

 

11.6.    Conflict of Interest.    If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual rights hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
rights of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.

 

11.7.    Administrator.    ATK shall be the administrator for purposes of
section 3(16)(A) of ERISA.

 

11.8.    Service of Process.    In the absence of any designation to the
contrary by the Committee, the General Counsel of ATK is designated as the
appropriate and exclusive agent for the receipt of process directed to this Plan
in any legal proceeding, including arbitration, involving this Plan.

 

24

--------------------------------------------------------------------------------


 

11.9.    Expenses.    All expenses of administering this Plan shall be borne by
the Employers.

 

11.10.    Tax Withholding.    The Employers shall withhold the amount of any
federal, state or local income tax or other tax required to be withheld by the
Employers under applicable law with respect to any amount payable under this
Plan.

 

11.11.    Certifications.    Information to be supplied or written notices to be
made or consents to be given by the Committee pursuant to any provision of this
Plan may be signed in the name of the Committee by any officer who has been
authorized to make such certification or to give such notices or consents.

 

11.12.    Errors in Computations.    The Employers shall not be liable or
responsible for any error in the computation of the Account or the determination
of any benefit payable to or with respect to any Participant resulting from any
misstatement of fact made by the Participant or by or on behalf of any survivor
to whom such benefit shall be payable, directly or indirectly, to the Employers
and used by the Committee in determining the benefit. The Committee shall not be
obligated or required to increase the benefit payable to or with respect to such
Participant which, on discovery of the misstatement, is found to be understated
as a result of such misstatement of the Participant. However, the benefit of any
Participant which is overstated by reason of any such misstatement or any other
reason shall be reduced to the amount appropriate in view of the truth (and to
recover any prior overpayment).

 

SECTION 12

CONSTRUCTION

 

12.1.    Applicable Laws.

 

12.1.1.    ERISA Status.    This Plan is adopted with the understanding that it
is an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
provided in section 201(2), section 301(3) and section 401(a)(1) of ERISA. Each
provision shall be interpreted and administered accordingly.

 

12.1.2.    IRC Status.    This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. The rules of section 3121(v) and section 3306(r)(2) of
the Code shall apply to this Plan.

 

12.1.3.    References to Laws.    Any reference in the Plan Statement to a
statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation.

 

12.2.    Effect on Other Plans.    This Plan shall not alter, enlarge or
diminish any person’s employment rights or obligations or rights or obligations
under any other employee pension benefit or employee welfare benefit plan.

 

12.3.    Disqualification.    Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any potential
Beneficiary who feloniously and intentionally kills a Participant shall be
deemed for all purposes of this Plan and all elections and designations made
under this Plan to have died before such Participant. A final judgment of
conviction of felonious and intentional killing is conclusive for this purpose.
In the absence of a conviction of felonious and intentional killing, the
Committee shall determine whether the killing was felonious and intentional for
this purpose.

 

25

--------------------------------------------------------------------------------


 

12.4.    Rules of Document Construction.

 

(a)   An individual shall be considered to have attained a given age on such
individual’s birthday for that age (and not on the day before). Individuals born
on February 29 in a leap year shall be considered to have their birthdays on
February 28 in each year that is not a leap year.

 

(b)   Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.

 

(c)   The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof.

 

(d)   Notwithstanding any thing apparently to the contrary contained in the Plan
Statement, the Plan Statement shall be construed and administered to prevent the
duplication of benefits provided under this Plan and any other qualified or
nonqualified plan maintained in whole or in part by the Employers.

 

12.5.    Choice of Law.    This instrument has been executed and delivered in
the State of Minnesota and has been drawn in conformity to the laws of that
State and shall, except to the extent that federal law is controlling, be
construed and enforced in accordance with the laws of the State of Minnesota.

 

12.6.    No Employment Contract.    This Plan is not and shall not be deemed to
constitute a contract of employment between an Employer and any person, nor
shall anything herein contained be deemed to give any person any right to be
retained in an Employer’s employ or in any way limit or restrict the Employer’s
right or power to discharge any person at any time and to treat any person
without regard to the effect which such treatment might have upon him or her as
a Participant in this Plan. Neither the terms of the Plan Statement nor the
benefits under this Plan nor the continuance of the Plan shall be a term of the
employment of any employee. The Employers shall not be obliged to continue this
Plan.

 

26

--------------------------------------------------------------------------------


 

FIRST AMENDMENT
TO THE
ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Alliant Techsystems Inc., a Delaware corporation (hereinafter sometimes referred
to as “ATK”), pursuant to the authority and power reserved to it in Section 9.1
of the Alliant Techsystems Inc. Nonqualified Deferred Compensation Plan
(hereinafter referred to as the “Plan”), hereby adopts and publishes this First
Amendment to said Plan effective as of February 2, 2004.

 

1.                                      Section 1 of said Plan shall be, and
hereby is, amended by deleting subsection 1.2.17 of Section 1.2 thereof in its
entirety and substituting therefor the following subsection 1.2.17:

 

1.2.17.               Participant – an employee of an Employer who is designated
as or determined to be eligible to participate in the Plan in accordance with
the provisions of Section 2 and who has elected to defer compensation under
Section 3, or an employee or former employee of Thiokol who is designated as or
determined to be eligible to participate in the Plan in accordance with the
provisions of Section 2, who has been determined to be eligible to participate
in the Plan based upon participation in the Thiokol Deferred Executive Bonus
Program and for whom amounts allocated to accounts under that program are
transferred to and credited to Transfer Accounts under this Plan.  A Participant
shall be considered to continue as a Participant in this Plan until the date of
the Participant’s death or, if earlier, the date when the Participant no longer
has any Account under this Plan (that is, the Participant has received a
distribution of all of the amounts credited to the Account of the Participant).

 

2.                                      Section 1 of said Plan shall be, and
hereby is, further amended by designating subsection 1.2.23 of Section 1.2
thereof, the definition of the term “Valuation Date,” as subsection 1.2.24.

 

3.                                      Section 1 of said Plan shall be, and
hereby is, further amended by adding thereto the following new subsection 1.2.23
to Section 1.2 thereof:

 

1.2.23.               Transfer Account – the separate bookkeeping account
representing the separate unfunded and unsecured general obligation of the
Employers established with respect to each person who is a Participant in this
Plan for whom dollar amounts are credited pursuant to and in accordance with
Section 3.7 and from which are subtracted payments or distributions made
pursuant to Section 3.7 or Section 7.

 

--------------------------------------------------------------------------------


 

4.                                      Section 2 of said Plan shall be, and
hereby is, amended by deleting Section 2.1 thereof in its entirety and
substituting therefor the following Section 2.1:

 

2.1                                 Eligibility.  Eligibility to participate in
the Plan shall be governed by and determined in accordance with the provisions
of Section 2.1.1 and Section 2.1.2.

 

2.1.1.                     Eligibility to Participate.  Eligibility to
participate in the Plan shall be determined based upon the requirements of the
provisions of paragraphs (a) and (b) must be satisfied.

 

(a)                                  Eligibility to participate in the Plan
shall be limited to only the following classifications of employees:

 

(i)                                     any employee of an Employer who is
eligible to participate in a Bonus Plan and who is selected for participation in
this Plan by the CEO (or any person authorized to act on behalf of the CEO by
the Committee) and, with respect to any Section 16 Officer, is selected for
participation in this Plan by the Committee;

 

(ii)                                  any employee who is an active participant
in the Alliant Techsystems Inc. Management Deferred Compensation Plan who
elects, effective as of January 1, 2003, to cease participation in that plan,
resulting in the termination of salary and bonus deferral elections made in
accordance with that plan by the participant and the cessation of amounts
credited to any account of the participant under that plan, and to participate
in this Plan; and

 

(iii)                               any employee or former employee of Thiokol
who was an active participant in the Thiokol Deferred Executive Bonus Program
and who has not yet received the entire benefit payable to such person under
that program and with respect to whom the balance of the amount allocated to the
account of that person pursuant to the Thiokol Deferred Executive Bonus Program
shall be transferred to and credited to a Transfer Account established and
maintained under the Plan for such person by reason of the consolidation and
merger of the Thiokol Deferred Executive Bonus Program with and into this Plan
in a manner consistent with the requirements of section 414(l) of the Internal
Revenue Code and section 1.414(l)-1 of the Treasury Regulations regarding a
merger and consolidation of assets and liabilities, but without regard to any
actual merger and consolidation of assets.

 

(b)                                 Subject to Section 2.2 of the Plan, such an
eligible employee or person must then be selected for participation in the Plan
by the CEO (or any

 

2

--------------------------------------------------------------------------------


 

person authorized to act on behalf of the CEO by the Committee) and, with
respect to any Section 16 Officer, is selected for participation in the Plan by
the Committee, and shall be eligible to become a Participant as of the day
designated by the CEO or, with respect to a Section 16 Officer, the Committee
(or, if the CEO or the Committee does not designate a day of initial
participation, as of the first day of the next following Plan Year).  The CEO
(or the Committee) shall not select any employee for participation unless the
CEO (or the Committee) determines that such employee is a member of a select
group of management or highly compensated employees (as that phrase has been
interpreted under ERISA).  The Committee may at any time determine that a
Participant is no longer eligible to make voluntary deferrals from salary under
Section 3.1, or Bonus Plan cash payments or CVA amounts under Section 3.2, or to
defer any performance shares under Section 3.5, or restricted stock under
Section 3.6.  The Committee also may determine that a Participant is not
eligible for the credits for the Section 401(k) Plan Supplement under
Section 3.3 for any Plan Year at any time before such credits have actually been
made.

 

2.1.2.                     Determination of Eligibility.  The determinations
made by the CEO and the Committee pursuant to Section 2.1.1 with respect to
eligibility to participate in the Plan shall be conclusive and binding on all
parties.  Furthermore, the CEO or, with respect to Section 16 Officers, the
Committee may in its discretion determine that a Participant who performs or who
has performed services to or with respect to an Employer is no longer eligible
to develop benefits under the Plan.  In such event, any benefits payable to the
Participant under the Plan will be determined as of the date such Participant
ceased such eligibility and will be distributable in accordance with Section 3.7
or Section 7 of the Plan.

 

5.                                      Section 2 of said Plan shall be, and
hereby is, further amended by deleting Section 2.2 thereof in its entirety and
substituting therefor the following Section 2.2:

 

2.2                                 Participation.  Any person determined to be
eligible to participate in the Plan under Section 2.1 shall become a Participant
as of the date determined under Section 2.1, provided, however, that such person
files with the Committee a completed deferral election form in accordance with
the requirements of Section 3 of the Plan electing to participate in the Plan or
is otherwise considered to be a Participant as of the date determined by the
Committee by reason of the credit of the amount allocated to the account of such
person under the Thiokol Deferred Executive Bonus Program to a Transfer Account
under this Plan pursuant to Section 3.7.  Subject to the provisions of the Plan,
once a person becomes a Participant in the Plan, the person shall remain a
Participant until his or her death or, if earlier, the date on which occurs a
distributable event under either Section 3.7 or Section 7 of the Plan and the
entire benefit which may be payable to or on behalf of such Participant under
the Plan have been distributed.

 

3

--------------------------------------------------------------------------------


 

6.                                      Section 3 of said Plan shall be, and
hereby is, amended to clarify the manner in which the Plan is intended to be
construed and interpreted with respect to amounts or units that may be credited
to an Account or Accounts of a Participant under the Plan by the Employer by
deleting Section 3.4 thereof in its entirety and substituting therefor the
following Section 3.4:

 

3.4                                 Employer Discretionary Supplements.  Upon
written notice to a Participant and to the Committee, the CEO (or, for any
Section 16 Officer, the Committee) may (but is not required to) determine at any
time and from time to time that an additional amount, or amounts, or units
(measured by the value of ATK common stock) shall be credited to an Account or
Accounts of the Participant.  Such notice shall specify the amount, amounts, or
units to be credited to the Account or Accounts of such Participant and any
terms and conditions applicable with respect to any such amount, amounts or
units, and shall specify the date or dates on which such amount, amounts, or
units shall be credited to such Account or Accounts.  Notwithstanding Section 5,
such notice may also establish vesting rules for such amount or amounts or such
units, in which case a separate Account or separate Accounts may be established
for such Participant.

 

7.                                      Section 3 of said Plan shall be, and
hereby is, further amended by deleting Section 3.7 thereof in its entirety and
substituting therefor the following Section 3.7:

 

3.7.                              Transfer Amounts.  The amounts subject to a
transfer pursuant to this Section 3.7 and the requirements regarding such
transfer as herein provided shall apply with respect to the benefits that may be
payable under the Plan.

 

(a)                                  If a participant in the Alliant Techsystems
Inc. Management Deferred Compensation Plan elects to cease to participate in
that plan and to participate in this Plan pursuant to Section 2 of this Plan,
effective as of January 1, 2003, the Participant’s elections to defer salary and
bonus amounts that were made under that plan and in effect at the time of such
election to cease to participate in that plan and to participate in this Plan
shall terminate, effective as of January 1, 2003, and no additional amounts
shall be credited to such Participant’s account or accounts under that plan as
of the effective date of such election to cease to participate in that plan and
to participate in this Plan.

 

(b)                                 If a participant in the Thiokol Deferred
Executive Bonus Program becomes a Participant in this Plan pursuant to Section 2
of this Plan, effective as of February 2, 2004, the amounts that were credited
to the account of such participant under that program shall be transferred to
and credited to a Transfer Account established and maintained under this Plan
for such participant in a manner consistent with the requirements of
section 414(l) of the Internal Revenue Code and section 1.414(l)-1 of the
Treasury Regulations regarding a merger or consolidation of assets and

 

4

--------------------------------------------------------------------------------


 

liabilities, but without regard to any actual merger or consolidation of
assets.  The amount credited to a Transfer Account of a Participant who had been
a participant in the Thiokol Deferred Executive Bonus Program shall be
determined as of January 31, 2004, and credited to the Transfer Account under
this Plan as the opening balance as of February 2, 2004.

 

3.7.1.                     Transfer Accounts.  The amounts subject to a transfer
pursuant to this Section 3.7 shall be credited to Transfer Accounts or other
Accounts (or sub-accounts) under this Plan in accordance with this
Section 3.7.1.

 

(a)                                  Upon the election of a Participant to cease
to participate in the Alliant Techsystems Inc. Management Deferred Compensation
Plan and to participate in this Plan, the amounts credited to the account or
accounts of that participant under the Alliant Techsystems Inc. Management
Deferred Compensation Plan shall be transferred to and credited to a Transfer
Account or other Account, Accounts or any sub-account established for the
benefit of the Participant under the Plan and shall be subject to the terms and
conditions of this Plan.  The value of the benefits that were payable to such
participant under the Alliant Techsystems Inc. Management Deferred Compensation
Plan shall, after such transfer and credit to such Transfer Account, or other
Account, Accounts or sub-account under this Plan, be determined, except as
otherwise provided under this Section 3.7, valued and payable under this Plan
and no benefit shall be determined, valued or payable to or with respect to that
participant under the Alliant Techsystems Inc. Management Deferred Compensation
Plan, and all rights under the Alliant Techsystems Inc. Management Deferred
Compensation Plan shall be waived by that participant and forfeited.

 

(b)                                 Effective as of February 2, 2004, the
balance of any amount credited to the account of a participant in the Thiokol
Deferred Executive Bonus Program as of January 31, 2004, who becomes a
Participant in this Plan shall be transferred to and credited to a Transfer
Account of the Participant under the Plan and shall be subject to the terms and
conditions of this Plan.  The value of the benefits that were payable to the
participant under the Thiokol Deferred Executive Bonus Program, which program
shall be consolidated with and merged into this Plan, shall, after such transfer
and credit to such Transfer Account under this Plan, be determined, valued and
payable under this Plan subject to the terms and conditions of this Plan, and no
benefit shall be separately determined, valued or payable to or with respect to
that participant under the Thiokol Deferred Executive Bonus Program.

 

5

--------------------------------------------------------------------------------


 

3.7.2.                     Distribution of Transfer Amounts.  Notwithstanding
any provision in Section 7 of the Plan apparently to the contrary, and except as
otherwise provided under this Section 3.7, the distribution requirements of this
Section 3.7.2 shall apply.

 

(a)                                  With respect to amounts credited to an
account, accounts or sub-accounts of a participant under the Alliant Techsystems
Inc. Management Deferred Compensation Plan that have been transferred to and
credited to the Transfer Account or other Account or Accounts or sub-accounts
for that participant under this Plan pursuant to this Section 3.7, such amounts
so credited to the Transfer Account or other Account, Accounts or sub-accounts
of the Participant shall be distributed pursuant to and in accordance with the
terms and conditions of this Plan, provided, however, that, subject to such
terms and conditions as determined by ATK, distributions currently in effect
pursuant to elections made under the Alliant Techsystems Inc. Management
Deferred Compensation Plan shall continue to be made in accordance with such
elections as if no amounts were transferred to or credited to Accounts under
this Plan for purposes of such distributions.

 

(b)                                 With respect to amounts credited to the
account of a participant in the Thiokol Deferred Executive Bonus Program that
have been transferred to and credited to a Transfer Account for that participant
under this Plan pursuant to this Section 3.7, such amounts shall be distributed
pursuant to and in accordance with the terms and conditions of this Plan, which
terms and conditions shall specifically include the restrictions and limitations
of Section 3.7.3 hereof.

 

3.7.3.                     Restrictions and Limitations.  Notwithstanding any
provision in Section 7 or this Section 3.7 or the Plan apparently to the
contrary, the restrictions and limitations shall apply with respect to amounts
subject to a transfer pursuant to this Section 3.7.

 

(a)                                  If a Participant in this Plan had made an
in-service distribution election under the Alliant Techsystems Inc. Management
Deferred Compensation Plan and such election was in effect at the time of the
Participant’s election to cease to participate in that plan, that in-service
distribution election shall be treated and given effect as an in-service
distribution election under this Plan made in accordance with the provisions of
this Plan, except, however, that such in-service distribution shall be made in
accordance with the election made under the Alliant Techsystems Inc. Management
Deferred Compensation Plan as if no transfer of such amount to this Plan had
occurred.  Furthermore, any amount allocated by a Participant to the “restricted
bonus account” under the Alliant Techsystems Inc. Management Deferred
Compensation Plan at the time of the Participant’s election to cease to
participate in that plan shall be allocated to a “restricted bonus sub-account”
Measuring Investment established under this Plan and such amount shall continue
to be subject to the restrictions and limitations applicable to that amount as
if no transfer of such amount to this Plan had occurred.  Any amount allocated
by a Participant to the deemed (but not actual) investment in the common stock
of ATK and valued as if so invested under the Alliant Techsystems Inc.
Management Deferred Compensation Plan at the time of

 

6

--------------------------------------------------------------------------------


 

the Participant’s election to cease to participate in that plan shall be
allocated to the ATK common stock Measuring Investment established under this
Plan and such amount shall be subject to the provisions of this Plan and such
other terms and conditions as determined by ATK to satisfy any applicable
requirements of the Sarbanes-Oxley Act of 2002, including any applicable
requirements regarding notice of blackout periods pursuant to the Act and the
guidance issued by the Department of Labor under section 2520.101-3 of the
Department of Labor Regulations.

 

(b)                                 A participant in the Thiokol Deferred
Executive Bonus Program who becomes a Participant in this Plan pursuant to
Section 2 shall be considered a Participant in this Plan only with respect to
the Transfer Account established for the benefit of the Participant pursuant to
this Section 3.7 unless such Participant satisfies the definition of Participant
in Section 2.1 of the Plan, has been selected for participation in the Plan as
provided in Section 2.1 of the Plan, and files with the Committee a completed
deferral election form in accordance with the requirements of Section 3 of the
Plan and elects to participate in the Plan, in which event the benefits provided
to such Participant shall be governed by the terms and conditions of the Plan
and the elections made by the Participant.  The amounts allocated to the account
of each such Participant under the Thiokol Deferred Executive Bonus Program
shall be credited to the Transfer Account established under this Plan for each
such Participant and such Transfer Account shall become subject to all of the
terms and conditions of this Plan.  Accordingly, the following rules shall apply
to such Transfer Account established with respect to a participant in the
Thiokol Deferred Executive Bonus Program who becomes a Participant in this Plan:

 

(i)                                     a lump sum amount shall be determined
under the Thiokol Deferred Executive Bonus Program as of January 31, 2004, and
that amount shall be credited to the participant’s Transfer Account (and to any
sub-accounts established thereunder) under this Plan and shown as the opening
balance of the Transfer Account as of February 2, 2004;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  except as provided under subparagraph
(v) of this paragraph (b), prior to February 2, 2004, each such Participant
shall complete a distribution election form pursuant to the provisions of this
Plan and all distributions from the Transfer Account of the Participant shall be
made in accordance with the provisions of this Plan and the elections made by
such Participant;

 

(iii)                               each such Participant shall be permitted to
allocate amounts credited to the Participant’s Transfer Account, which amounts
shall initially be allocated to the Salary-Fixed Fund Account, to the Measuring
Investments made available under the Plan for purposes of measuring the value of
the Participant’s Transfer Account, provided, however, that the Participant
shall not be permitted to allocate amounts attributable to the transferred
amounts credited to the Transfer Account to the ATK common stock Measuring
Investment, except upon a subsequent reallocation of the amounts attributable to
such transferred amounts held in the Transfer Account in compliance with the
terms and conditions set forth in Sections 4.3 and 4.4 of the Plan; and, the
Participant shall, pursuant to Section 4, be permitted to request to allocate or
reallocate amounts credited to the Transfer Account among one or more Measuring
Investments, including the ATK common stock Measuring Investment pursuant to and
in accordance with Section 4.4 of the Plan;

 

(iv)                              the Transfer Account of each such Participant
shall be fully (100%) vested and nonforfeitable at all times (except for early
distribution penalties described in Section 7), which, for purposes of the Plan,
determines the Participant’s interest in the benefit described in the Transfer
Account and under this Plan that may be payable to or with respect to the
Participant in accordance with and subject to the terms of the Plan; and

 

(v)                                 subject to such terms and conditions as
determined by the Committee, a participant in the Thiokol Deferred Executive
Bonus Program who had made a valid and effective election with respect to the
commencement and form of payment of the benefit payable to the participant under
that program shall have the payment of such benefit payable in accordance with
such election as provided below:

 

(A)                              an effective election made by C. Lathair Munk
pursuant to and in accordance with the Thiokol Deferred Executive

 

8

--------------------------------------------------------------------------------


 

Bonus Program shall govern the timing and form of the distribution of the
balance of the amounts credited to his account under that program, approximately
$9,582.07 as of January 31, 2004, and said election shall be irrevocable, shall
be given full effect and shall be enforced under this Plan as if such election
had occurred under this Plan, and no other distribution election shall be
permitted under this Plan; accordingly, the distribution of such amount payable
to C. Lathair Munk subject to this subparagraph (v) shall be payable in two
substantially equal annual payments as of September 1, 2004, and September 1,
2005;

 

(B)                                an effective election made by D. M. Cox
pursuant to and in accordance with the Thiokol Deferred Executive Bonus Program
shall govern the timing and form of the distribution of the balance of the
amounts credited to his account under that program, approximately $59,934.52 as
of January 31, 2004, and said election shall be irrevocable, shall be given full
effect and shall be enforced under this Plan as if such election had occurred
under this Plan, and no other distribution election shall be permitted under
this Plan; accordingly, the distribution of such amount payable to D. M. Cox
subject to this subparagraph (v) shall be payable in two substantially equal
annual payments as of September 1, 2004, and September 1, 2005;

 

(C)                                an effective election made by B. Jones
pursuant to and in accordance with the Thiokol Deferred Executive Bonus Program
shall govern the timing and form of the distribution of the balance of the
amounts credited to his account under that program, approximately $78,025.78 in
total based upon the sum of four sub-accounts with respective credited amounts
of $29,999.44, $17,766.13, $11,184.12, and $19,076.09 as of January 31, 2004,
and said election shall be irrevocable, shall be given full effect and shall be
enforced under this Plan as if such election had occurred under this Plan, and
no other distribution election shall be permitted under this Plan; accordingly,
the distribution of such amounts payable to B. Jones subject to this
subparagraph (v) shall be payable based upon the balance of the amounts credited
to each sub-account with the amounts credited to each sub-account payable in
substantially equal annual payments as of July 1, 2004,

 

9

--------------------------------------------------------------------------------


 

July 1, 2005, July 1, 2006, July 1, 2007, and July 1, 2008, with each payment
with respect to each sub-account to be determined by multiplying the balance of
the amount payable to B. Jones with respect to each sub-account determined as of
the date of distribution, by a fraction with one (1) as the numerator and the
number of payments remaining with respect to each sub-account as the
denominator;

 

(D)                               an effective election made by Oren Phillips
pursuant to and in accordance with the Thiokol Deferred Executive Bonus Program
shall govern the timing and form of the distribution of the balance of the
amounts credited to his account under that program, approximately $26,776.05 as
of January 31, 2004, and said election shall be irrevocable, shall be given full
effect and shall be enforced under this Plan as if such election had occurred
under this Plan, and no other distribution election shall be permitted under
this Plan; accordingly, the distribution of such amount payable to Oren Phillips
subject to this subparagraph (v) shall be payable in substantially equal annual
payments as of June 15, 2005, June 15, 2006, June 15, 2007, June 15, 2008, and
June 15, 2009, with each payment to be determined by multiplying the balance of
the amount payable to Oren Phillips determined as of the date of distribution,
by a fraction with one (1) as the numerator and the number of payments remaining
as the denominator; and

 

(E)                                 an effective election made by D. Shaffer
pursuant to and in accordance with the Thiokol Deferred Executive Bonus Program
shall govern the timing and form of the distribution of the balance of the
amounts credited to his account under that program, approximately $44,586.18 as
of January 31, 2004, and said election shall be irrevocable, shall be given full
effect and shall be enforced under this Plan as if such election had occurred
under this Plan, and no other distribution election shall be permitted under
this Plan; accordingly, the distribution of such amounts payable to D. Shaffer
subject to this subparagraph (v) shall be payable in substantially equal annual
payments over a five (5) year period determined as of the date on which he
incurs a Termination of Employment, with each payment to be determined by
multiplying the balance of the amount

 

10

--------------------------------------------------------------------------------


 

payable to D. Shaffer determined as of the date of distribution, by a fraction
with one (1) as the numerator and the number of payments remaining as the
denominator.

 

8.                                      SAVINGS CLAUSE.  Save and except as
hereinabove expressly amended, the Plan Statement shall continue in full force
and effect.

 

11

--------------------------------------------------------------------------------


 

SECOND AMENDMENT

TO THE

ALLIANT TECHSYSTEMS INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Alliant Techsystems Inc., a Delaware corporation (hereinafter sometimes referred
to as “ATK”), pursuant to the authority and power reserved to it in Section 9.1
of the Alliant Techsystems Inc. Nonqualified Deferred Compensation Plan
(hereinafter referred to as the “Plan”), hereby adopts and publishes this Second
Amendment to said Plan effective as of July 1, 2004.

 

1.                                       Section 7 of the Plan shall be, and
hereby is, amended by deleting subsection 7.2(b)(i) of Section 7.2 thereof in
its entirety and substituting therefore the following subsection 7.2(b)(i):

 

7.2(b)(i)                               Installments.  Eligibility for
Installments for Participants Who Have Attained Age Fifty-Five (55).  A
Participant’s Account, including any sub-accounts, shall be distributed in the
form of a series of annual installments not to exceed fifteen (15) annual
installments if, and only if, the Participant has satisfied the following
conditions:  (a) the Participant, at Termination of Employment has attained age
fifty-five (55) and has at least two (2) years of continuous service with the
Employers or one or more Affiliates, (b) the Participant has made an election to
receive distribution of the Account, including any sub-accounts, in annual
installments as described in Section 7.3, and (c) the Participant has elected
the number of annual installment to be made.

 

2.                                       Section 7 of the Plan shall be, and
hereby is, amended by deleting Subsection 7.2(b)(ii) of Section 7.2 thereof in
its entirety and substituting therefore the following Subsection 7.2(b)(ii):

 

7.2(b)(ii)                           Eligibility for Installments for
Participants Who Have Not Attained Age Fifty-Five (55).  A Participant’s
Account, including any sub-accounts, shall be distributed in the form of a
series of annual installments not to exceed five (5) annual installments if, and
only if, the participant, at Termination of Employment, has not yet attained age
fifty-five (55), but has at least two (2) years of continuous service with the
Employers or one or more Affiliates, (b) the Participants has made an election
to receive distribution of the Account, including any sub-accounts, in annual
installments as described in Section 7.3, and (c) the Participants has elected
the number of annual installments to be made.

 

3.                                       Section 7 of the Plan shall be, and
hereby is, amended by deleting Subsection 7.9 thereof in its entirety and
substituting therefore the following Subsection 7.9:

 

7.9                                 Effect of Disability.  If the Participant
becomes Disabled while actively employed by the Employers or an Affiliate, the
Participant may by written notice to the Committee suspend further deferrals
while so Disabled.  If a Disabled Participant has a Termination of Employment,
such Participant will be deemed to be age fifty-five (55) and to have two
(2) years of continuous service for purposes of determining distribution under
Section 7.  For purposes of the Plan, “Disabled” means that the Participant has
been determined to be totally and permanently disabled either (a) for social
security purposes, (b) for purposes of any Employer-sponsored long term
disability plan or policy, or (c) for purposes of worker’s compensation.

 

4.                                       SAVINGS CLAUSE.  Save and except as
hereinabove expressly amended, the Plan Statement shall continue in full force
and effect.

 

--------------------------------------------------------------------------------